

 
 

--------------------------------------------------------------------------------

 

Exhibits 10.1

STANDARD OFFICE LEASE
BY AND BETWEEN


ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership,
 
AS LANDLORD,


AND


ALLIANCE FIBER OPTIC PRODUCTS, INC.,
a Delaware corporation,
 
AS TENANT




275 GIBRALTAR DRIVE, SUNNYVALE, CALIFORNIA



 
 

--------------------------------------------------------------------------------

 



 
  ARTICLE 1 BASIC LEASE PROVISIONS
1

 
  ARTICLE 2 TERM/PREMISES
2

 
  ARTICLE 3 RENTAL
2

 
  ARTICLE 4 SECURITY DEPOSIT
6

 
  ARTICLE 5 HOLDING OVER
7

 
  ARTICLE 6 OTHER TAXES
7

 
  ARTICLE 7 USE
7

 
  ARTICLE 8 CONDITION OF PREMISES
8

 
  ARTICLE 9 REPAIRS AND ALTERATIONS
9

 
  ARTICLE 10 LIENS
10

 
  ARTICLE 11 PROJECT SERVICES
10

 
  ARTICLE 12 RIGHTS OF LANDLORD
12

 
  ARTICLE 13 INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY
12

 
  ARTICLE 14 INSURANCE
13

 
  ARTICLE 15 ASSIGNMENT AND SUBLETTING
15

 
  ARTICLE 16 DAMAGE OR DESTRUCTION
17

 
  ARTICLE 17 SUBORDINATION
17

 
  ARTICLE 18 EMINENT DOMAIN
18

 
  ARTICLE 19 DEFAULT
18

 
  ARTICLE 20 REMEDIES
 19

 
  ARTICLE 21 TRANSFER OF LANDLORD'S INTEREST
21

 
  ARTICLE 22 BROKER
 21

 
  ARTICLE 23 PARKING
 21

 
  ARTICLE 24 WAIVER
 21

 
  ARTICLE 25 ESTOPPEL CERTIFICATE
 22

 
  ARTICLE 26 LIABILITY OF LANDLORD
22

 
  ARTICLE 27 INABILITY TO PERFORM
 23

 
  ARTICLE 28 HAZARDOUS WASTE
 23

 
  ARTICLE 29 SURRENDER OF PREMISES; REMOVAL OF PROPERTY
 24

 
  ARTICLE 30 MISCELLANEOUS
 25

 
  ARTICLE 31 OPTION TO EXTEND
 31

 
  ARTICLE 32 SIGNAGE/DIRECTORY
 32

 
  ARTICLE 33 ASBESTOS DISCLOSURES
 32

 
  ARTICLE 34 EXISTING LEASE
 32

 




Exhibit "A"                      Premises
Exhibit "B"                      Rules and Regulations
Exhibit "C"                      Notice of Term Dates and Tenant's Proportionate
Share
Exhibit "D"                      Tenant Work Letter
Exhibit "E"                      Corporate Resolutions
 


 

 
 

--------------------------------------------------------------------------------

 

 
STANDARD OFFICE LEASE
 
This Standard Office Lease ("Lease") is made and entered into as of this 2nd day
of June, 2010, by and between ARDEN REALTY LIMITED PARTNERSHIP, a Maryland
limited partnership ("Landlord"), and ALLIANCE FIBER OPTIC PRODUCTS, INC., a
Delaware corporation ("Tenant").
 
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
premises designated on the plan attached hereto and incorporated herein as
Exhibit "A" ("Premises"), within the project located at 275 Gibraltar Drive,
Sunnyvale, California ("Project") for the Term and upon the terms and conditions
hereinafter set forth, and Landlord and Tenant hereby agree as follows:
 
ARTICLE 1
 
BASIC LEASE PROVISIONS
A.
Term:
Approximately sixty six (66) months.
   
Commencement Date:
July 22, 2010.
   
Expiration Date:
January 31, 2016
 
B.
Square Footage:
18,088 rentable square feet.
 
C.
Basic Rental:
       
Period
Monthly
Basic Rental
Monthly Basic Rental
Per Rentable Square Foot
   
07/22/10 - 07/31/11
$15,374.80
$0.85
   
08/01/11 - 07/31/12
$15,736.56
$0.87
   
08/01/12 - 07/31/13
$16,279.20
$0.90
   
08/01/13 - 07/31/14
$16,821.84
$0.93
   
08/01/14 - 07/31/15
$17,364.48
$0.96
   
08/01/15 - 01/31/16
$17,907.12
$0.99
D.
Basic Rental Credit:
See Article 3(a)(ii) below.
 
E.
Tenant's Proportionate Share:
51.98%
 
F.
Security Deposit:
A security deposit of $53,721.36 shall be due and payable by Tenant to Landlord
upon Tenant's execution of this Lease.
 
G.
Permitted Use:
General office use consistent with the character of the Project as a first-class
office project.
 
H.
Brokers:
CB Richard Ellis, Inc. (Landlord's broker)
Colliers International (Tenant's broker)
 
I.
Parking Passes:
Tenant shall have the right to use 3.6 parking passes for each 1,000
rentable square feet contained in the Premises, which equals sixty five (65)
unreserved passes, upon the terms and conditions and at the rate provided in
Article 23 hereof.
 
J.
Initial Installments of Basic Rental and Tenant's Share of Estimated Direct
Costs:
Upon Tenant's execution of this Lease, Tenant shall pay to Landlord (i) the
prorated portion of Basic Rental for July 2010 in the amount $4,959.61, plus
(ii) the prorated installment of Tenant's Share of Estimated Direct Costs for
July 2010 in the amount of $2,042.19, plus (iii) the first full month's Basic
Rental of $15,374.80, plus (iv) the first full month's installment Tenant's
Share of Estimated Direct Costs of $6,330.80, for a total aggregate amount of
$28,707.40.
 

 
1
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2  
 
TERM/PREMISES
 
The Term of this Lease shall commence on the Commencement Date as set forth in
Article 1.A. of the Basic Lease Provisions and shall end on the Expiration Date
set forth in Article 1.A. of the Basic Lease Provisions.  For purposes of this
Lease, the term "Lease Year" shall mean each consecutive twelve (12) month
period during the Term, with the first (1st) Lease Year commencing on the
Commencement Date; however, (a) if the Commencement Date falls on a day other
than the first (1st) day of a calendar month, the first (1st) Lease Year shall
end on the last day of the eleventh (11th) month after the Commencement Date and
the second (2nd) and each succeeding Lease Year shall commence on the first
(1st) day of the next calendar month, and (b) the last Lease Year shall end on
the Expiration Date.  If Landlord does not deliver possession of the Premises to
Tenant on or before the estimated Commencement Date (as set forth in
Article 1.A, above), Landlord shall not be subject to any liability for its
failure to do so, and such failure shall not affect the validity of this Lease
nor the obligations of Tenant hereunder.  Landlord and Tenant hereby stipulate
that the Premises contains the number of square feet specified in Article 1.B.
of the Basic Lease Provisions, except that the rentable and usable square feet
of the Premises and the Project are subject to verification from time to time by
Landlord's architect/space planner.  In the event that Landlord's
architect/space planner determines that the amounts thereof shall be different
from those set forth in this Lease, all amounts, percentages and figures
appearing or referred to in this Lease based upon such incorrect amount
(including, without limitation, the amount of the Basic Rental and Tenant's
Proportionate Share) shall be modified in accordance with such
determination.  If such determination is made, it will be confirmed in writing
by Landlord to Tenant.  Landlord may deliver to Tenant a Commencement Letter in
a form substantially similar to that attached hereto as Exhibit "C", which
Tenant shall execute and return to Landlord within five (5) days of receipt
thereof.  Failure of Tenant to timely execute and deliver the Commencement
Letter shall constitute acknowledgment by Tenant that the statements included in
such notice are true and correct, without exception.
 
ARTICLE 3

 
RENTAL
 
(a) Basic Rental; Basic Rental Credit.
 
(i)           Tenant agrees to pay to Landlord during the Term hereof, at
Landlord's office or to such other person or at such other place as directed
from time to time by written notice to Tenant from Landlord, the monthly and
annual sums as set forth in Article 1.C. of the Basic Lease Provisions, payable
in advance on the first (1st) day of each calendar month, without demand, setoff
or deduction, and in the event this Lease commences or the date of expiration of
this Lease occurs other than on the first (1st) day or last day of a calendar
month, the rent for such month shall be prorated.  Notwithstanding the
foregoing, the first full month's Basic Rental shall be paid to Landlord in
accordance with Article 1.J. of the Basic Lease Provisions and, if the
Commencement Date is not the first day of a month, Basic Rental for the partial
month commencing as of the Commencement Date shall be prorated based upon the
actual number of days in such month and shall be due and payable upon the
Commencement Date.  Any and all amounts due and payable by Tenant pursuant to
this Lease (other than Basic Rental and the Security Deposit) shall be deemed
"Additional Rent" and Landlord shall be entitled to exercise the same rights and
remedies upon default in these payments as Landlord is entitled to exercise with
respect to defaults in monthly Basic Rental payments.  Basic Rental and
Additional Rental are sometimes herein collectively referred to as "Rental".
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Subject to the terms and conditions of this Article 3(a)(ii),
provided that Tenant is not then in default under this Lease, Tenant shall be
credited with the payment of monthly Basic Rental with respect to the Premises
for the months of February 2011 through July 2011 only (collectively, the "Basic
Rental Credit"), as and when the same becomes due and payable (for a total Basic
Rental Credit equal to $92,248.80 in the aggregate, subject to the terms
hereof).  No such Basic Rental Credit shall reduce the amount of any other
amounts which are otherwise payable by Tenant under this Lease, including,
without limitation, Direct Costs.  Tenant understands and agrees that the
foregoing Basic Rental Credit is conditioned upon Tenant's not being then in
default under this Lease.  Accordingly, upon the occurrence of any uncured
default under this Lease, the foregoing Basic Rental Credit shall immediately
become null and void, and any Basic Rental previously credited to Tenant on
account of the Basic Rental Credit shall become immediately due and payable by
Tenant (and Tenant shall no longer be entitled to any future credit against
Basic Rental on account of the Basic Rental Credit).
 
(b)           Direct Costs.  This lease is intended to be a triple net
lease.  Accordingly, in addition to Basic Rental and all other amounts due under
this Lease, Tenant shall pay an additional sum for each calendar year during the
Lease Term equal to the product of Tenant's Proportionate Share (i.e., amount
set forth in Article 1.E of the Basic Lease Provisions) multiplied by the Direct
Costs paid or incurred by Landlord during each such calendar year (subject to
Article 3(f) below).  In the event either the Premises and/or the Project is
expanded or reduced, then Tenant's Proportionate Share shall be appropriately
adjusted, and as to the calendar year in which such change occurs, Tenant's
Proportionate Share for such calendar year shall be determined on the basis of
the number of days during that particular calendar year that such Tenant's
Proportionate Share was in effect.  In the event this Lease shall terminate on
any date other than the last day of a calendar year, the additional sum payable
hereunder by Tenant during the calendar year in which this Lease terminates
shall be prorated on the basis of the relationship which the number of days
which have elapsed from the commencement of said calendar year to and including
said date on which this Lease terminates bears to three hundred sixty five
(365).
 
(c)           Definitions.  As used herein the term "Direct Costs" shall mean
the sum of the following:
 
(i) "Tax Costs", which shall mean any and all real estate taxes and other
similar charges on real property or improvements, assessments, water and sewer
charges, and all other charges assessed, reassessed or levied upon the Project
and appurtenances thereto and the parking or other facilities thereof, or the
real property thereunder (collectively the "Real Property") or attributable
thereto or on the rents, issues, profits or income received or derived therefrom
which are assessed, reassessed or levied by the United States, the State of
California or any local government authority or agency or any political
subdivision thereof, and shall include Landlord's reasonable legal fees, costs
and disbursements incurred in connection with proceedings for reduction of Tax
Costs or any part thereof; provided, however, if at any time after the date of
this Lease the methods of taxation now prevailing shall be altered so that in
lieu of or as a supplement to or a substitute for the whole or any part of any
Tax Costs, there shall be assessed, reassessed or levied (a) a tax, assessment,
reassessment, levy, imposition or charge wholly or partially as a net income,
capital or franchise levy or otherwise on the rents, issues, profits or income
derived therefrom, or (b) a tax, assessment, reassessment, levy (including but
not limited to any municipal, state or federal levy), imposition or charge
measured by or based in whole or in part upon the Real Property and imposed upon
Landlord, then except to the extent such items are payable by Tenant under
Article 6 below, such taxes, assessments, reassessments or levies or the part
thereof so measured or based, shall be deemed to be included in the term "Direct
Costs."  In no event shall Tax Costs included in Direct Costs for any year
subsequent to the Base Year be less than the amount of Tax Costs included in
Direct Costs for the Base Year.  In addition, when calculating Tax Costs for the
Base Year, special assessments shall only be deemed included in Tax Costs for
the Base Year to the extent that such special assessments are included in Tax
Costs for the applicable subsequent calendar year during the Term.
 
(ii) "Operating Costs", which shall mean all costs and expenses paid or incurred
by Landlord in connection with the maintenance, operation, replacement,
ownership and repair of the Project, the equipment, the intrabuilding cabling
and wiring, adjacent walks, malls and landscaped and common areas and the
parking structure, areas and facilities of the Project.  Operating Costs shall
include but not be limited to, salaries, wages, medical, surgical and general
welfare benefits and pension payments, payroll taxes, fringe benefits,
employment taxes, workers' compensation, uniforms and dry cleaning thereof for
all persons who perform duties connected with the operation, maintenance and
repair of the Project, its equipment, the intrabuilding cabling and wiring and
the adjacent walks and landscaped areas, including janitorial, gardening,
security, parking, operating engineer, elevator, painting, plumbing, electrical,
carpentry, heating, ventilation, air conditioning and window washing; hired
services; a reasonable allowance for depreciation of the cost of acquiring or
the rental expense of personal property used in the maintenance, operation and
repair of the Project; accountant's fees incurred in the preparation of rent
adjustment statements (including, without limitation, bookkeeping and other
property accounting costs); legal fees; real estate tax consulting fees;
personal property taxes on property used in the maintenance and operation of the
Project; fees, costs, expenses or dues payable pursuant to the terms of any
covenants, conditions or restrictions or owners' association pertaining to the
Project; capital expenditures incurred to effect economies of operation of, or
stability of services to, the Project or otherwise incurred in order to enhance
or upgrade the safety, security, fire/life/safety or other operating systems of
the Project, and capital expenditures required by government regulations, laws,
or ordinances including, but not limited to the Americans with Disabilities Act;
provided however that any such permitted capital expenditure shall be amortized
(with interest at ten percent (10%) per annum) over its useful life and only the
amortized portion (together with accrued interest thereon) shall be included in
Operating Costs for such year; costs incurred (capital or otherwise) on a
regular recurring basis every three (3) or more years for certain maintenance
projects (e.g., parking lot slurry coat or replacement of lobby and elevator cab
carpeting); the cost of all charges for electricity, gas, water and other
utilities furnished to the Project, including any taxes thereon; the cost of all
charges for fire and extended coverage, liability and all other insurance in
connection with the Project carried by Landlord; the cost of all building and
cleaning supplies and materials; the cost of all charges for cleaning,
maintenance and service contracts and other services with independent
contractors and administration fees; a property management fee (which fee may be
imputed if Landlord has internalized management or otherwise acts as its own
property manager) and license, permit and inspection fees relating to the
Project.  In the event, during any calendar year, the Project is less than
ninety-five percent (95%) occupied at all times, Operating Costs shall be
adjusted to reflect the Operating Costs of the Project as though ninety-five
percent (95%) were occupied at all times, and the increase or decrease in the
sums owed hereunder shall be based upon such Operating Costs as so adjusted.  In
no event shall costs for any item of utilities included in Direct Costs for any
year subsequent to the Base Year be less than the amount included in Direct
Costs for the Base Year for such utility item.  Notwithstanding anything to the
contrary set forth in this Article 3, when calculating Operating Costs for the
Base Year, Operating Costs shall exclude (a) increases due to extraordinary
circumstances including, but not limited to, labor-related boycotts and strikes,
utility rate hikes, utility conservation surcharges, or other surcharges,
insurance premiums resulting from terrorism coverage, catastrophic events and/or
the management of environmental risks, and (b) amortization of any capital items
including, but not limited to, capital improvements, capital repairs and capital
replacements (including such amortized costs where the actual improvement,
repair or replacement was made in prior years).  Furthermore, if a category or
categories of services are provided or an unexpected increase in services are
provided by Landlord in the Base Year, but not in "subsequent" calendar year(s),
the Base Year shall be retroactively adjusted to reflect the Direct Costs which
would have been incurred during the Base Year had such category or categories of
services or unexpected increase in services not been provided during the Base
Year.
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(d)           Determination of Payment.
 
(i)           Tenant shall pay to Landlord, in the manner set forth in
Sections 3(d)(ii) and (iii), below (but subject to Article 3(f) below), and as
Additional Rent, an amount equal to Tenant's Proportionate Share of Direct Costs
for each calendar year (or portion thereof) during the Lease Term.
 
(ii)           Landlord shall give Tenant a yearly expense estimate statement
(the "Estimate Statement") which shall set forth Landlord's reasonable estimate
of what the total amount of Direct Costs for the then-current calendar year
shall be, and Tenant's Proportionate Share of Direct Costs for such calendar
year based upon such estimate ("Tenant's Share of Estimated Direct Costs").  The
failure of Landlord to timely furnish the Estimate Statement for any calendar
year shall not preclude Landlord from subsequently enforcing its rights to
collect Tenant's Share of Estimated Direct Costs under this Article 3, once such
Tenant's Share of Estimated Direct Costs has been determined by
Landlord.  Tenant shall pay, concurrently with each installment of Monthly Basic
Rental due (but without regard to any credit or abatement of Basic Rental), a
fraction of Tenant's Share of Estimated Direct Costs for the then-current
calendar year (reduced by any amounts paid pursuant to the last sentence of this
Section 3(d)(ii)).  Such fraction shall have as its numerator the number of
months which have elapsed in such current calendar year to the month of such
payment, both months inclusive, and shall have twelve (12) as its
denominator.  Until a new Estimate Statement is furnished, Tenant shall pay
monthly, with the Monthly Basic Rental installments, an amount equal to
one-twelfth (1/12) of the total Tenant's Share of Estimated Direct Costs set
forth in the previous Estimate Statement delivered by Landlord to Tenant.
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           In addition, Landlord shall use commercially reasonable efforts
to deliver a written statement (the "Statement") to Tenant within one hundred
twenty (120) days following the end of each calendar year which Statement shall
state the Direct Costs incurred or accrued for such preceding calendar
year.  Upon receipt of the Statement for each calendar year during the Term, if
amounts paid by Tenant as Tenant's Share of Estimated Direct Costs are less than
Tenant's Proportionate Share of the actual Direct Costs as specified on the
Statement, Tenant shall pay, with its next installment of monthly Basic Rental
due (but without regard to any credit or abatement of Basic Rental), the full
amount of the Tenant's Propionate Share of Direct Costs for such calendar year,
less the amounts, if any, paid during such calendar year as Tenant's Share of
Estimated Direct Costs.  If, however, the Statement indicates that amounts paid
by Tenant as Tenant's Share of Estimated Direct Costs are greater than Tenant's
Proportionate Share of the actual Direct Costs as specified on the Statement,
such overpayment shall be credited against Tenant's next installments of rent
due hereunder.  The failure of Landlord to timely furnish the Statement for any
calendar year shall not prejudice Landlord from enforcing its rights under this
Article 3, once such Statement has been delivered.  Even though the Term has
expired or been terminated and Tenant has vacated the Premises, when the final
determination is made of Tenant's Proportionate Share of the Direct Costs for
the calendar year in which this Lease terminates, Tenant shall immediately pay
to Landlord an amount as calculated pursuant to the provisions of this
Section 3(d); or, if such calculated amount would have otherwise resulted in a
credit to Tenant, Landlord shall pay to Tenant such amount concurrently with the
furnishing of such final Statement.  The provisions of this Section 3(d)(iii)
shall survive the expiration or earlier termination of the Term.
 
(iv)           If the Project is a part of a multi-building development (the
"Development"), those Direct Costs attributable to such Development as a whole
(and not attributable solely to any individual building therein) shall be
allocated by Landlord to the Project and to the other buildings within such
Development on an equitable basis, as reasonably determined by Landlord.
 
(e)           Audit Right.  Within one hundred twenty (120) days after receipt
of a Statement by Tenant ("Review Period"), if Tenant disputes the amount set
forth in the Statement, Tenant's employees or an independent certified public
accountant (which accountant is a member of a nationally or regionally
recognized accounting firm and is not retained on a contingency fee basis),
designated by Tenant, may, after reasonable notice to Landlord ("Review Notice")
and at reasonable times, inspect Landlord's records at Landlord's offices,
provided that Tenant is not then in default after expiration of all applicable
cure periods and provided further that Tenant and such accountant or
representative shall, and each of them shall use their commercially reasonable
efforts to cause their respective agents and employees to, maintain all
information contained in Landlord's records in strict
confidence.  Notwithstanding the foregoing, Tenant shall only have the right to
review Landlord's records one (1) time during any twelve (12) month period.  If
after such inspection, but within sixty (60) days after the Review Period,
Tenant notifies Landlord in writing ("Dispute Notice") that Tenant still
disputes such amounts, a certification as to the proper amount shall be made in
accordance with generally accepted commercial real estate accounting practices,
at Tenant's expense, by an independent certified public accountant selected by
Landlord and who is a member of a nationally or regionally recognized accounting
firm.  Tenant's failure to deliver the Review Notice within the Review Period or
to deliver the Dispute Notice within thirty (30) days after the Review Period
shall be deemed to constitute Tenant's approval of such Statement and Tenant,
thereafter, waives the right or ability to dispute the amounts set forth in such
Statement.  If Tenant timely delivers the Review Notice and the Dispute Notice,
Landlord shall cooperate in good faith with Tenant and the accountant to show
Tenant and the accountant the information upon which the certification is to be
based.  However, if such certification by the accountant proves that the Direct
Costs charged to Tenant, as set forth in the Statement were overstated by more
than seven percent (7%), then the cost of the accountant and the cost of such
certification shall be paid for by Landlord, provided that in no event shall
Landlord be responsible for costs hereunder in excess of the amount of such
overstatement.  Promptly following the parties receipt of such certification,
the parties shall make such appropriate payments or reimbursements, as the case
may be, to each other, as are determined to be owing pursuant to such
certification.  Tenant agrees that this section shall be the sole method to be
used by Tenant to dispute the amount of any Direct Costs payable by Tenant
pursuant to the terms of this Lease, and Tenant hereby waives any other rights
at law or in equity relating thereto.
 
5
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Notwithstanding anything to the contrary contained herein, for
purposes of computing Direct Costs payable by Tenant under this Lease, (i)
Tenant's Proportionate Share of Direct Costs with respect to calendar year 2010
shall be deemed to equal $0.35 per rentable square foot of the Premises per
month (to be prorated for the partial month of July 2010); and (ii) for each
calendar year thereafter during the initial Term only, Direct Costs shall not
increase by more than four percent (4%) per annum, on a cumulative and
compounded basis; provided, however, that only for purposes of calculating such
cap on increases in Direct Costs for calendar year 2011, Direct Costs for
calendar year 2010 shall be grossed-up to include Direct Costs for the entirety
of such calendar year 2010, even though portions of such calendar year occurred
prior to the Commencement Date (and accordingly, for avoidance of doubt, the
parties agree and acknowledge that the "not to exceed" cap on Tenant's
Proportionate Share of Direct Costs for calendar year 2011 shall be equal to
$4.37 per rentable square foot).
 
ARTICLE 4

 
SECURITY DEPOSIT
 
Tenant has deposited or concurrently herewith is depositing with Landlord the
sum set forth in Article 1.F. of the Basic Lease Provisions as security for the
full and faithful performance of every provision of this Lease to be performed
by Tenant.  If Tenant breaches any provision of this Lease, including but not
limited to the payment of rent, Landlord may use all or any part of this
security deposit for the payment of any rent or any other sums in default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant's default.  If any portion of said deposit is so used or
applied, Tenant shall, within ten (10) days after written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the security
deposit to its full amount.  During any renewal or extension of the Term, the
amount of the security deposit required to be maintained by Tenant shall be
increased so as to maintain, at all times and from time to time, the same ratio
to monthly Basic Rental as applicable on the Commencement Date.  Tenant agrees
that Landlord shall not be required to keep the security deposit in trust,
segregate it or keep it separate from Landlord's general funds, but Landlord may
commingle the security deposit with its general funds and Tenant shall not be
entitled to interest on such deposit.  At the expiration of the Term, and
provided there exists no default by Tenant hereunder, the security deposit or
any balance thereof shall be returned to Tenant (or, at Landlord's option, to
Tenant's "Transferee", as such term is defined in Article 15 below), provided
that subsequent to the expiration of this Lease, Landlord may retain from said
security deposit (i) an amount reasonably estimated by Landlord to cover
potential Direct Cost reconciliation payments due with respect to the calendar
year in which this Lease terminates or expires (such amount so retained shall
not, in any event, exceed ten percent (10%) of estimated Direct Cost payments
due from Tenant for such calendar year through the date of expiration or earlier
termination of this Lease and any amounts so retained and not applied to such
reconciliation shall be returned to Tenant within thirty (30) days after
Landlord's delivery of the Statement for such calendar year), (ii) any and all
amounts reasonably estimated by Landlord to cover the anticipated costs to be
incurred by Landlord to remove any signage provided to Tenant under this Lease,
to remove cabling and other items required to be removed by Tenant under
Section 29(b) below and to repair any damage caused by such removal (in which
case any excess amount so retained by Landlord shall be returned to Tenant
within thirty (30) days after such removal and repair), and (iii) any and all
amounts permitted by law or this Article 4.  Tenant hereby waives the provisions
of Section 1950.7 of the California Civil Code and all other provisions of law,
now or hereafter in effect, which provide that Landlord may claim from a
security deposit only those sums reasonably necessary to remedy defaults in the
payment of rent, to repair damage caused by Tenant or to clean the Premises, it
being agreed that Landlord may, in addition, claim those sums specified in this
Article 4 above, and all of Landlord's damages under this Lease and California
law including, but not limited to, any damages accruing upon termination of this
Lease under Section 1951.2 of the California Civil Code and/or those sums
reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the acts or omissions of Tenant or any
officer, employee, agent, contractor or invitee of Tenant.
 
6
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 5

 
HOLDING OVER
 
Should Tenant, without Landlord's written consent, hold over after termination
of this Lease, Tenant shall, at Landlord's option, become either a tenant at
sufferance or a month-to-month tenant upon each and all of the terms herein
provided as may be applicable to such a tenancy and any such holding over shall
not constitute an extension of this Lease.  During such holding over, Tenant
shall pay in advance, monthly, Basic Rental at a rate equal to one hundred
twenty five percent (125%) for the first (1st) month of such holdover and one
hundred fifty percent (150%) for each month thereafter of the rate in effect for
the last month of the Term of this Lease, in addition to, and not in lieu of,
all other payments required to be made by Tenant hereunder including but not
limited to Tenant's Proportionate Share of Direct Costs.  Nothing contained in
this Article 5 shall be construed as consent by Landlord to any holding over of
the Premises by Tenant, and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or earlier termination of the Term.  If Tenant fails
to surrender the Premises upon the expiration or termination of this Lease,
Tenant agrees to (i) indemnify, defend and hold Landlord harmless from all
costs, loss, expense or liability, including without limitation, claims made by
any succeeding tenant and real estate brokers claims and attorney's fees and
costs, and (ii) compensate Landlord for all costs, losses, expenses and/or
liabilities incurred by Landlord as a result of such holdover, including without
limitation, losses due to the loss of a succeeding tenancy.
 
ARTICLE 6
 
OTHER TAXES
 
Tenant shall pay, prior to delinquency, all taxes assessed against or levied
upon trade fixtures, furnishings, equipment and all other personal property of
Tenant located in the Premises.  In the event any or all of Tenant's trade
fixtures, furnishings, equipment and other personal property shall be assessed
and taxed with property of Landlord, or if the cost or value of any leasehold
improvements in the Premises exceeds the cost or value of a Project-standard
buildout as determined by Landlord and, as a result, real property taxes for the
Project are increased, Tenant shall pay to Landlord, within ten (10) days after
delivery to Tenant by Landlord of a written statement setting forth such amount,
the amount of such taxes applicable to Tenant's property or above-standard
improvements.  Tenant shall assume and pay to Landlord at the time Basic Rental
next becomes due (or if assessed after the expiration of the Term, then within
ten (10) days), any excise, sales, use, rent, occupancy, garage, parking, gross
receipts or other taxes (other than net income taxes) which may be assessed
against or levied upon Landlord on account of the letting of the Premises or the
payment of Basic Rental or any other sums due or payable hereunder, and which
Landlord may be required to pay or collect under any law now in effect or
hereafter enacted.  In addition to Tenant's obligation pursuant to the
immediately preceding sentence, Tenant shall pay directly to the party or entity
entitled thereto all business license fees, gross receipts taxes and similar
taxes and impositions which may from time to time be assessed against or levied
upon Tenant, as and when the same become due and before
delinquency.  Notwithstanding anything to the contrary contained herein, any
sums payable by Tenant under this Article 6 shall not be included in the
computation of "Tax Costs."
 
ARTICLE 7

 
USE
 
Tenant shall use and occupy the Premises only for the use set forth in
Article 1.G. of the Basic Lease Provisions and shall not use or occupy the
Premises or permit the same to be used or occupied for any other purpose without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, and Tenant agrees that it will use the Premises in such a manner so as
not to interfere with or infringe upon the rights of other tenants or occupants
in the Project.  Tenant shall, at its sole cost and expense, promptly comply
with all laws, statutes, ordinances, governmental regulations or requirements
now in force or which may hereafter be in force relating to or affecting (i) the
condition, use or occupancy of the Premises or the Project (excluding structural
changes to the Project not related to Tenant's particular use of the Premises),
and/or (ii) improvements installed or constructed in the Premises by or for the
benefit of Tenant.  Without Landlord's prior written consent, Tenant shall not
permit more than six (6) people per one thousand (1,000) rentable square feet of
the Premises to occupy the Premises at any time.  Tenant shall not do or permit
to be done anything which would invalidate or increase the cost of any fire and
extended coverage insurance policy covering the Project and/or the property
located therein and Tenant shall comply with all rules, orders, regulations and
requirements of any organization which sets out standards, requirements or
recommendations commonly referred to by major fire insurance underwriters, and
Tenant shall promptly upon demand reimburse Landlord for any additional premium
charges for any such insurance policy assessed or increased by reason of
Tenant's failure to comply with the provisions of this Article.
 
7
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 8
 
CONDITION OF PREMISES
 
Tenant hereby agrees that except as provided in the Tenant Work Letter attached
hereto as Exhibit "D" and made a part hereof the Premises shall be taken "as
is", "with all faults", "without any representations or warranties", and Tenant
hereby agrees and warrants that it has investigated and inspected the condition
of the Premises and the suitability of same for Tenant's purposes, and Tenant
does hereby waive and disclaim any objection to, cause of action based upon, or
claim that its obligations hereunder should be reduced or limited because of the
condition of the Premises or the Project or the suitability of same for Tenant's
purposes.  Tenant acknowledges that neither Landlord nor any agent nor any
employee of Landlord has made any representations or warranty with respect to
the Premises or the Project or with respect to the suitability of either for the
conduct of Tenant's business and Tenant expressly warrants and represents that
Tenant has relied solely on its own investigation and inspection of the Premises
and the Project in its decision to enter into this Lease and let the Premises in
the above-described condition.  The Premises shall be initially improved as
provided in, and subject to, the Tenant Work Letter attached hereto as
Exhibit "D" and made a part hereof.  The existing leasehold improvements in the
Premises as of the date of this Lease, together with the Improvements (as
defined in the Tenant Work Letter) may be collectively referred to herein as the
"Tenant Improvements."  Subject to the terms of this Article 8, the taking of
possession of the Premises by Tenant shall conclusively establish that the
Premises and the Project were at such time in satisfactory condition.  Tenant
hereby waives subsection 1 of Section 1932 and Sections 1941 and 1942 of the
Civil Code of California or any successor provision of law.
 
Landlord agrees that Landlord shall use commercially reasonable efforts to
achieve Substantial Completion the Improvements set forth in the Tenant Work
Letter within sixty  days (60) following Landlord's commencement of construction
of such Improvements (the ¡¡ãOutside Date¡¡À); provided, however, if Substantial
Completion of the Improvements has not occurred on or prior to the Outside Date,
then Tenant shall receive one (1) day of Basic Rental credit for the Premises
against the monthly Basic Rental next coming due under this Lease for each day,
if any, that occurs during the period falling after the Outside Date and prior
to the actual date of Substantial Completion of the
Improvements.  Notwithstanding the foregoing, the Outside Date shall be extended
one (1) day for each day on which there is any delay in the Substantial
Completion of the Improvements arising out of any Force Majeure event (as
defined in Article 27 below) or any act or omission of Tenant or Tenant's
agents, employees, contractors, licensees or invitees.  Landlord may commence
construction of the Improvements at any time during the term of the Lease and
shall perform such construction in accordance with the terms of the Tenant Work
Letter attached hereto, provided that Landlord agrees to use commercially
reasonable efforts to minimize any interruption of Tenant's business or
interference with Tenant's use of the Premises in connection with the
construction of the Improvements.  Notwithstanding the foregoing, in the event
that Landlord has not achieved Substantial Completion of the Improvements prior
to the Commencement Date and, as a result, Tenant is unable to perform the
normal activities and functions required for its business from the Premises,
then Tenant shall be entitled to continued use of its current shipping area and
certain other portions of the Project for the purpose of conducting Tenant's
normal business functions until such time that Landlord has achieved Substantial
Completion of the Improvements; provided, however, (i) such failure shall not
affect the validity of this Lease nor the obligations of Tenant to pay Basic
Rental and all other amounts due under this Lease with respect to the Premises
(subject to the day for day rent credit set forth above) and (ii) Tenant and
Tenant's agents, employees and contractors shall continue to abide by Section
5.2 of the Tenant Work Letter attached hereto and shall not interfere with the
Landlord's completion of the Improvements.  In the event that Tenant continues
to use or occupy any portion of the Project other than the Premises following
the Commencement Date, all of Tenant's liabilities and obligations under this
Lease shall apply with respect to such use and occupancy, except that Tenant
shall not be obligated to pay any additional Basic Rental and/or Direct Costs in
connection with the additional occupied space only.
 
8
 
 

--------------------------------------------------------------------------------

 
ARTICLE 9

 
REPAIRS AND ALTERATIONS
 
(a) Landlord's Obligations.  Landlord shall, as part of Operating Costs,
(i) maintain the structural portions of the Project, including the foundation,
floor/ceiling slabs, roof, curtain wall, exterior glass, columns, beams, shafts,
stairs, stairwells and elevator cabs and common areas, and (ii) maintain and
repair the basic mechanical, electrical, life safety, plumbing, sprinkler
systems and heating, ventilating and air-conditioning systems (provided,
however, that Landlord's obligation with respect to any such systems shall be to
repair and maintain those portions of the systems located in the core of the
Project or in other areas outside of the Premises, but Tenant shall be
responsible to repair and maintain any distribution of such systems throughout
the Premises).
 
(b) Tenant's Obligations.  Except as expressly provided as Landlord's obligation
in this Article 9, Tenant shall keep the Premises in good condition and
repair.  All damage or injury to the Premises or the Project resulting from the
act or negligence of Tenant, its employees, agents or visitors, guests, invitees
or licensees or by the use of the Premises, shall be promptly repaired by Tenant
at its sole cost and expense, to the satisfaction of Landlord; provided,
however, that for damage to the Project as a result of casualty or for any
repairs that may impact the mechanical, electrical, plumbing, heating,
ventilation or air-conditioning systems of the Project, Landlord shall have the
right (but not the obligation) to select the contractor and oversee all such
repairs.  Landlord may make any repairs which are not promptly made by Tenant
after Tenant's receipt of written notice and the reasonable opportunity of
Tenant to make said repair within five (5) business days from receipt of said
written notice, and charge Tenant for the cost thereof, which cost shall be paid
by Tenant within five (5) days from invoice from Landlord.  Tenant shall be
responsible for the design and function of all non-standard improvements of the
Premises, whether or not installed by Landlord at Tenant's request.  Tenant
waives all rights to make repairs at the expense of Landlord, or to deduct the
cost thereof from the rent.
 
(c) Alterations.  Tenant shall make no alterations, installations, changes or
additions in or to the Premises or the Project (collectively, "Alterations")
without Landlord's prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed (except to the extent any such
Alterations affect or impact the structure, systems or exterior of the Project,
in which event Landlord's consent shall be in its sole and absolute
discretion).  Any Alterations approved by Landlord must be performed in
accordance with the terms hereof, using only contractors or mechanics approved
by Landlord in writing and upon the approval by Landlord in writing of fully
detailed and dimensioned plans and specifications pertaining to the Alterations
in question, to be prepared and submitted by Tenant at its sole cost and
expense.  Tenant shall at its sole cost and expense obtain all necessary
approvals and permits pertaining to any Alterations approved by
Landlord.  Tenant shall cause all Alterations to be performed in a good and
workmanlike manner, in conformance with all applicable federal, state, county
and municipal laws, rules and regulations, pursuant to a valid building permit,
and in conformance with Landlord's construction rules and regulations.  If
Landlord, in approving any Alterations, specifies a commencement date therefor,
Tenant shall not commence any work with respect to such Alterations prior to
such date.  Tenant hereby agrees to indemnify, defend, and hold Landlord free
and harmless from all liens and claims of lien, and all other liability, claims
and demands arising out of any work done or material supplied to the Premises by
or at the request of Tenant in connection with any Alterations.
 
(d) Insurance; Liens.  Prior to the commencement of any Alterations, Tenant
shall provide Landlord with evidence that Tenant carries "Builder's All Risk"
insurance in an amount approved by Landlord covering the construction of such
Alterations, and such other insurance as Landlord may reasonably require, it
being understood that all such Alterations shall be insured by Tenant pursuant
to Article 14 of this Lease immediately upon completion thereof.  In addition,
Landlord may, in its discretion, require Tenant to obtain a lien and completion
bond or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien free completion of such Alterations and naming
Landlord as a co-obligee.
 
9
 
 

--------------------------------------------------------------------------------

 
(e) Costs and Fees; Removal.  If permitted Alterations are made, they shall be
made at Tenant's sole cost and expense and shall be and become the property of
Landlord, except that Landlord may, by written notice to Tenant given prior to
the end of the Term, require Tenant at Tenant's expense to remove all
partitions, counters, railings, cabling, Improvements and other Alterations from
the Premises (including any of the same that were installed during the term of
the Existing Lease, as defined in Article 34 below), and to repair any damage to
the Premises and the Project caused by such removal.  Any and all costs
attributable to or related to the applicable building codes of the city in which
the Project is located (or any other authority having jurisdiction over the
Project) arising from Tenant's plans, specifications, improvements, Alterations
or otherwise shall be paid by Tenant at its sole cost and expense.  With regard
to repairs, Alterations or any other work arising from or related to this
Article 9, Landlord shall be entitled to receive an administrative/coordination
fee (which fee shall vary depending upon whether or not Tenant orders the work
directly from Landlord) sufficient to compensate Landlord for all overhead,
general conditions, fees and other costs and expenses arising from Landlord's
involvement with such work.  The construction of initial improvements to the
Premises shall be governed by the terms of the Tenant Work Letter and not the
terms of this Article 9.
 
ARTICLE 10
 
LIENS
 
Tenant shall keep the Premises and the Project free from any mechanics' liens,
vendors liens or any other liens arising out of any work performed, materials
furnished or obligations incurred by Tenant, and Tenant agrees to defend,
indemnify and hold Landlord harmless from and against any such lien or claim or
action thereon, together with costs of suit and reasonable attorneys' fees and
costs incurred by Landlord in connection with any such claim or action.  Before
commencing any work of alteration, addition or improvement to the Premises,
Tenant shall give Landlord at least ten (10) business days' written notice of
the proposed commencement of such work (to afford Landlord an opportunity to
post appropriate notices of non-responsibility).  In the event that there shall
be recorded against the Premises or the Project or the property of which the
Premises is a part any claim or lien arising out of any such work performed,
materials furnished or obligations incurred by Tenant and such claim or lien
shall not be removed or discharged within ten (10) days of filing, Landlord
shall have the right but not the obligation to pay and discharge said lien
without regard to whether such lien shall be lawful or correct (in which event
Tenant shall reimburse Landlord for any such payment made by Landlord within
three (3) business days following written demand therefor), or to require that
Tenant promptly deposit with Landlord in cash, lawful money of the United
States, one hundred fifty percent (150%) of the amount of such claim, which sum
may be retained by Landlord until such claim shall have been removed of record
or until judgment shall have been rendered on such claim and such judgment shall
have become final, at which time Landlord shall have the right to apply such
deposit in discharge of the judgment on said claim and any costs, including
attorneys' fees and costs incurred by Landlord, and shall remit the balance
thereof to Tenant.
 
ARTICLE 11
 
UTILITIES; PROJECT SERVICES
 
(a) Utilities; Janitorial.
 
(i)           Tenant shall timely pay for all water, gas, electricity, heat,
light, power, telephone, refuse and trash collection, and other utilities and
services used on the Premises, all maintenance charges for utilities, and other
similar charges for utilities imposed by any governmental entity or utility
provider, together with any taxes, penalties, surcharges or the like pertaining
to Tenant's use of the Premises.  Landlord shall have no responsibilities
whatsoever in connection with the foregoing.  Landlord may, but shall not be
obligated to, cause any utilities to be separately metered (at Landlord's cost)
or charged directly to Tenant by the provided.  Tenant shall pay its share of
all charges for jointly metered utilities based upon consumption, as reasonably
determined by Landlord.
 
10
 
 
 

--------------------------------------------------------------------------------

 
(ii)           Tenant shall, at its sole cost and expense, contract directly
with a janitorial service and shall pay for all janitorial services used on or
for the Premises.  Landlord shall have no obligations whatsoever in connection
therewith.  All janitorial services and employees utilized by Tenant shall be
subject to Landlord's prior written consent.
 
(iii)           Tenant shall comply with all rules and regulations which
Landlord may establish for the proper functioning and protection of the common
area air conditioning, heating, elevator, electrical, intrabuilding cabling and
wiring and plumbing systems.  Landlord shall not be liable for, and there shall
be no rent abatement as a result of, any stoppage, reduction or interruption of
any such services caused by governmental rules, regulations or ordinances, riot,
strike, labor disputes, breakdowns, accidents, necessary repairs or other cause.
 
(b) Electrical Service.  Landlord may cause an electric current meter or
submeter to be installed in or about the Premises to measure the amount of any
electric current consumed by Tenant in the Premises.  The cost of any such meter
and of installation, maintenance and repair thereof shall be paid for by Tenant
and Tenant agrees to pay to Landlord, promptly upon demand therefor by Landlord,
for all such electric current consumed by any such use as shown by said meter at
the rates charged for such service by the city in which the Project is located
or the local public utility, as the case may be, furnishing the same, plus any
additional expense incurred by Landlord in keeping account of the electric
current so consumed.
 
(c) HVAC Balance.  If any lights, machines or equipment (including but not
limited to computers and computer systems and appurtenances) are used by Tenant
in the Premises which materially affect the temperature otherwise maintained by
the air conditioning system, or generate substantially more heat in the Premises
than would be generated by the building standard lights and usual office
equipment, Landlord shall have the right to install any machinery and equipment
which Landlord reasonably deems necessary to restore temperature balance,
including but not limited to modifications to the standard air conditioning
equipment, and the cost thereof, including the cost of installation and any
additional cost of operation and maintenance occasioned thereby, shall be paid
by Tenant to Landlord upon demand by Landlord.
 
(d) Telecommunications.  Upon request from Tenant from time to time, Landlord
will provide Tenant with a listing of telecommunications and media service
providers serving the Project, and Tenant shall have the right to contract
directly with the providers of its choice.  If Tenant wishes to contract
with  or obtain service from any provider which does not currently serve the
Project or wishes to obtain from an existing carrier services which will require
the installation of additional equipment, such provider must, prior to providing
service, enter into a written agreement with Landlord setting forth the terms
and conditions of the access to be granted to such provider.  In considering the
installation of any new or additional telecommunications cabling or equipment at
the Project, Landlord will consider all relevant factors in a reasonable and
non-discriminatory manner, including, without limitation, the existing
availability of services at the Project, the impact of the proposed
installations upon the Project and its operations and the available space and
capacity for the proposed installations.  Landlord may also consider whether the
proposed service may result in interference with or interruption of other
services at the Project or the business operations of other tenants or occupants
of the Project.  In no event shall Landlord be obligated to incur any costs or
liabilities in connection with the installation or delivery of telecommunication
services or facilities at the Project.  All such installations shall be subject
to Landlord's prior approval and shall be performed in accordance with the terms
of Article 9.  If Landlord approves the proposed installations in accordance
with the foregoing, Landlord will deliver its standard form agreement upon
request and will use commercially reasonable efforts to promptly enter into an
agreement on reasonable and non-discriminatory terms with a qualified, licensed
and reputable carrier confirming the terms of installation and operation of
telecommunications equipment consistent with the foregoing.
 
(e) After-Hours Use.  If Tenant requires heating, ventilation and/or air
conditioning during times other than the times provided in Section 11(a) above,
Tenant shall give Landlord such advance notice as Landlord shall reasonably
require and shall pay Landlord's reasonable standard charge for such after-hours
use.
 
11
 
 
 

--------------------------------------------------------------------------------

 
(f) Reasonable Charges.  Landlord may impose a reasonable charge for any
utilities or services (other than electric current and heating, ventilation
and/or air conditioning which shall be governed by Sections 11(c) and (e) above)
utilized by Tenant in excess of the amount or type that Landlord reasonably
determines is typical for general office use.
 
(g) Sole Electrical Representative.  To the extent that electrical service is
not separately metered to the Premises, Tenant agrees that Landlord shall be the
sole and exclusive representative with respect to, and shall maintain exclusive
control over, the reception, utilization and distribution of electrical power,
regardless of point or means of origin, use or generation.  Tenant shall not
have the right to contract directly with any provider of electrical power or
services.
 
ARTICLE 12
 
RIGHTS OF LANDLORD
 
(a) Right of Entry.  Upon reasonable prior written notice to Tenant, Landlord
and its agents shall have the right to enter the Premises at all reasonable
times for the purpose of examining or inspecting the same, serving or posting
and keeping posted thereon notices as provided by law, or which Landlord deems
necessary for the protection of Landlord or the Project, showing the same to
prospective tenants, lenders or purchasers of the Project, and for making such
alterations, repairs, improvements or additions to the Premises or to the
Project as Landlord may deem necessary or desirable; provided, however, that
Landlord may enter the Premises without prior notice to Tenant in the case of an
emergency.  If Tenant shall not be personally present to open and permit an
entry into the Premises at any time when such an entry by Landlord is necessary
or permitted hereunder, Landlord may enter by means of a master key, or may
forcibly enter in the case of an emergency, in each event without liability to
Tenant and without affecting this Lease.
 
(b) Maintenance Work.  Landlord reserves the right from time to time, but
subject to payment by and/or reimbursement from Tenant as otherwise provided
herein: (i) to install, use, maintain, repair, replace, relocate and control for
service to the Premises and/or other parts of the Project pipes, ducts,
conduits, wires, cabling, appurtenant fixtures, equipment spaces and mechanical
systems, wherever located in the Premises or the Project, (ii) to alter, close
or relocate any facility in the Premises or the common areas or otherwise
conduct any of the above activities for the purpose of complying with a general
plan for fire/life safety for the Project or otherwise, and (iii) to comply with
any federal, state or local law, rule or order.  Landlord shall attempt to
perform any such work with the least inconvenience to Tenant as is reasonably
practicable, but in no event shall Tenant be permitted to withhold or reduce
Basic Rental or other charges due hereunder as a result of same, make any claim
for constructive eviction or otherwise make any claim against Landlord for
interruption or interference with Tenant's business and/or operations.
 
(c) Rooftop.  If Tenant desires to use the rooftop of the Project for any
purpose, including the installation of communication equipment to be used from
the Premises, such rights will be granted in Landlord's sole discretion and
Tenant must negotiate the terms of any rooftop access with Landlord or the
rooftop management company or lessee holding rights to the rooftop from time to
time.  Any rooftop access granted to Tenant will be at prevailing rates and will
be governed by the terms of a separate written agreement or an amendment to this
Lease.
 
ARTICLE 13
 
INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY
 
(a) Indemnity.  Tenant shall indemnify, defend and hold Landlord, Arden Realty,
Inc., Arden Realty Limited Partnership, their subsidiaries, partners, parental
and other affiliates and their respective members, shareholders, officers,
directors, employees and contractors (collectively, "Landlord Parties") harmless
from any and all claims arising from Tenant's use of the Premises or the Project
or from the conduct of its business or from any activity, work or thing which
may be permitted or suffered by Tenant in or about the Premises or the Project
(including during the term of the Existing Lease, as defined in Article 34
below), and shall further indemnify, defend and hold Landlord and the Landlord
Parties harmless from and against any and all claims, liabilities, damages,
expenses and losses arising from any breach or default in the performance of any
obligation on Tenant's part to be performed under this Lease or arising from any
negligence or willful misconduct of Tenant or any of its agents, contractors,
employees or invitees, patrons, customers or members in or about the Project and
from any and all costs, attorneys' fees and costs, expenses and liabilities
incurred in the defense of any claim or any action or proceeding brought
thereon, including negotiations in connection therewith.  Tenant hereby assumes
all risk of damage to property or injury to persons in or about the Premises
from any cause except to the extent such risk is caused by the gross negligence
or willful misconduct of Landlord or the Landlord Parties (subject to the waiver
of subrogation set forth in Section 14(d) below), and Tenant hereby waives all
claims in respect thereof against Landlord and the Landlord Parties, except to
the extent the damage is caused by the gross negligence or willful misconduct of
Landlord or the Landlord Parties.
 
12
 
 
 

--------------------------------------------------------------------------------

 
(b) Exemption of Landlord from Liability.  Notwithstanding anything to the
contrary set forth in this Lease, Landlord and the Landlord Parties shall not be
liable for injury to Tenant's business, or loss of income, loss of opportunity
or loss of goodwill therefrom, or any consequential, punitive, special or
exemplary damages, however occurring (including, without limitation, from any
failure or interruption of services or utilities or as a result of Landlord's
negligence).  Without limiting the foregoing, except in connection with damage
or injury resulting from the gross negligence or willful misconduct of Landlord
or the Landlord Parties, Landlord and the Landlord Parties shall not be liable
for damage that may be sustained by the person, goods, wares, merchandise or
property of Tenant, its employees, invitees, customers, agents, or contractors,
or any other person in, on or about the Premises directly or indirectly caused
by or resulting from any cause whatsoever, including, but not limited to, fire,
steam, electricity, gas, water, or rain which may leak or flow from or into any
part of the Premises, or from the breakage, leakage, obstruction or other
defects of the pipes, sprinklers, wires, appliances, plumbing, air conditioning,
light fixtures, or mechanical or electrical systems, or from intrabuilding
cabling or wiring, whether such damage or injury results from conditions arising
upon the Premises or upon other portions of the Project or from other sources or
places and regardless of whether the cause of such damage or injury or the means
of repairing the same is inaccessible to Tenant.  Landlord and the Landlord
Parties shall not be liable to Tenant for any damages arising from any willful
or negligent action or inaction of any other tenant of the Project, except to
the extent caused by the gross negligence or willful misconduct of Landlord or
the Landlord Parties (but in no event shall Landlord be liable for any of
Tenant's business losses or consequential damages and in all events Landlord's
liability shall be subject to the waiver of subrogation contained in Section
14(d) below).
 
(c) Security.  Tenant acknowledges that Landlord's election whether or not to
provide any type of mechanical surveillance or security personnel whatsoever in
the Project is solely within Landlord's discretion; Landlord and the Landlord
Parties shall have no liability in connection with the provision, or lack, of
such services, and Tenant hereby agrees to hold Landlord and the Landlord
Parties harmless with regard to any such potential claim.  Landlord and the
Landlord Parties shall not be liable for losses due to theft, vandalism, or like
causes.  Tenant shall defend, indemnify, and hold Landlord and the Landlord
Parties harmless from any such claims made by any employee, licensee, invitee,
contractor, agent or other person whose presence in, on or about the Premises or
the Project is attendant to the business of Tenant.
 
ARTICLE 14
 
INSURANCE
 
(a) Tenant's Insurance.  Tenant, shall at all times during the Term of this
Lease, and at its own cost and expense, procure and continue in force the
following insurance coverage:  (i) Commercial General Liability Insurance,
written on an occurrence basis, with a combined single limit for bodily injury
and property damages of not less than Two Million Dollars ($2,000,000) per
occurrence and Three Million Dollars ($3,000,000) in the annual aggregate,
including products liability coverage if applicable, owners and contractors
protective coverage, blanket contractual coverage including both oral and
written contracts, and personal injury coverage, covering the insuring
provisions of this Lease and the performance of Tenant of the indemnity and
exemption of Landlord from liability agreements set forth in Article 13 hereof;
(ii) a policy of standard fire, extended coverage and special extended coverage
insurance (all risks), including a vandalism and malicious mischief endorsement,
sprinkler leakage coverage and earthquake sprinkler leakage where sprinklers are
provided in an amount equal to the full replacement value new without deduction
for depreciation of all (A) Tenant Improvements, Alterations, fixtures and other
improvements in the Premises, including but not limited to all mechanical,
plumbing, heating, ventilating, air conditioning, electrical, telecommunication
and other equipment, systems and facilities, and (B) trade fixtures, furniture,
equipment and other personal property installed by or at the expense of Tenant;
(iii) Worker's Compensation coverage as required by law; and (iv) business
interruption, loss of income and extra expense insurance covering any failure or
interruption of Tenant's business equipment (including, without limitation,
telecommunications equipment) and covering all other perils, failures or
interruptions sufficient to cover a period of interruption of not less than
twelve (12) months.  Tenant shall carry and maintain during the entire Term
(including any option periods, if applicable), at Tenant's sole cost and
expense, increased amounts of the insurance required to be carried by Tenant
pursuant to this Article 14 and such other reasonable types of insurance
coverage and in such reasonable amounts covering the Premises and Tenant's
operations therein, as may be reasonably required by Landlord.
 
13
 
 
 

--------------------------------------------------------------------------------

 
(b) Form of Policies.  The aforementioned minimum limits of policies and
Tenant's procurement and maintenance thereof shall in no event limit the
liability of Tenant hereunder.  The Commercial General Liability Insurance
policy shall name Landlord, the Landlord Parties, Landlord's property manager,
Landlord's lender(s) and such other persons or firms as Landlord specifies from
time to time, as additional insureds with an appropriate endorsement to the
policy(s).  All such insurance policies carried by Tenant shall be with
companies having a rating of not less than A-VIII in Best's Insurance
Guide.  Tenant shall furnish to Landlord, from the insurance companies, or cause
the insurance companies to furnish, certificates of coverage.  The deductible
under each such policy shall be reasonably acceptable to Landlord. No such
policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after thirty (30) days prior written notice
to Landlord by the insurer.  All such policies shall be endorsed to agree that
Tenant's policy is primary and that any insurance carried by Landlord is excess
and not contributing with any Tenant insurance requirement hereunder.  Tenant
shall, at least twenty (20) days prior to the expiration of such policies,
furnish Landlord with renewals or binders.  Tenant agrees that if Tenant does
not take out and maintain such insurance or furnish Landlord with renewals or
binders in a timely manner, Landlord may (but shall not be required to) procure
said insurance on Tenant's behalf and charge Tenant the cost thereof, which
amount shall be payable by Tenant upon demand with interest (at the rate set
forth in Section 20(e) below) from the date such sums are expended.  Tenant
shall have the right to provide such insurance coverage pursuant to blanket
policies obtained by Tenant, provided such blanket policies expressly afford
coverage to the Premises and to Tenant as required by this Lease.
 
(c) Landlord's Insurance.  Landlord may, as a cost to be included in Operating
Costs, procure and maintain at all times during the Term of this Lease, a policy
or policies of insurance covering loss or damage to the Project in the amount of
the full replacement costs without deduction for depreciation thereof, providing
protection against all perils included within the classification of fire and
extended coverage, vandalism coverage and malicious mischief, sprinkler leakage,
water damage, and special extended coverage on the building.  Additionally,
Landlord may carry:  (i) Bodily Injury and Property Damage Liability Insurance
and/or Excess Liability Coverage Insurance; and (ii) Earthquake and/or Flood
Damage Insurance; and (iii) Rental Income Insurance; and (iv) any other forms of
insurance Landlord may deem appropriate or any lender may require.  The costs of
all insurance carried by Landlord shall be included in Operating Costs.
 
(d) Waiver of Subrogation.  Landlord and Tenant each agree to require their
respective insurers issuing the insurance described in Sections 14(a)(ii),
14(a)(iv) and the first sentence of Section 14(c), waive any rights of
subrogation that such companies may have against the other party.  Tenant hereby
waives any right that Tenant may have against Landlord and Landlord hereby
waives any right that Landlord may have against Tenant as a result of any loss
or damage to the extent such loss or damage is insurable under such policies.
 
(e) Compliance with Law.  Tenant agrees that it will not, at any time, during
the Term of this Lease, carry any stock of goods or do anything in or about the
Premises that will in any way tend to increase the insurance rates upon the
Project.  Tenant agrees to pay Landlord forthwith upon demand the amount of any
increase in premiums for insurance that may be carried during the Term of this
Lease, or the amount of insurance to be carried by Landlord on the Project
resulting from the foregoing, or from Tenant doing any act in or about the
Premises that does so increase the insurance rates, whether or not Landlord
shall have consented to such act on the part of Tenant.  If Tenant installs upon
the Premises any electrical equipment which causes an overload of electrical
lines of the Premises, Tenant shall at its own cost and expense, in accordance
with all other Lease provisions (specifically including, but not limited to, the
provisions of Article 9, 10 and 11 hereof), make whatever changes are necessary
to comply with requirements of the insurance underwriters and any governmental
authority having jurisdiction thereover, but nothing herein contained shall be
deemed to constitute Landlord's consent to such overloading.  Tenant shall, at
its own expense, comply with all insurance requirements applicable to the
Premises including, without limitation, the installation of fire extinguishers
or an automatic dry chemical extinguishing system.
 
14
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 15
 
ASSIGNMENT AND SUBLETTING
 
Tenant shall have no power to, either voluntarily, involuntarily, by operation
of law or otherwise, sell, assign, transfer or hypothecate this Lease, or sublet
the Premises or any part thereof, or permit the Premises or any part thereof to
be used or occupied by anyone other than Tenant or Tenant's employees without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld.  If Tenant is a corporation, unincorporated association, partnership
or limited liability company, the sale, assignment, transfer or hypothecation of
any class of stock or other ownership interest in such corporation, association,
partnership or limited liability company in excess of forty-nine percent (49%)
in the aggregate shall be deemed a "Transfer" within the meaning and provisions
of this Article 15.  Tenant may transfer its interest pursuant to this Lease
only upon the following express conditions, which conditions are agreed by
Landlord and Tenant to be reasonable:
 
(a) That the proposed Transferee (as hereafter defined) shall be subject to the
prior written consent of Landlord, which consent will not be unreasonably
withheld but, without limiting the generality of the foregoing, it shall be
reasonable for Landlord to deny such consent if:
 
(i) The use to be made of the Premises by the proposed Transferee is (a) not
generally consistent with the character and nature of all other tenancies in the
Project, or (b) a use which conflicts with any so-called "exclusive" then in
favor of, or for any use which might reasonably be expected to diminish the rent
payable pursuant to any percentage rent lease with another tenant of the Project
or any other buildings which are in the same complex as the Project, or (c) a
use which would be prohibited by any other portion of this Lease (including but
not limited to any Rules and Regulations then in effect);
 
(ii) The financial responsibility of the proposed Transferee is not reasonably
satisfactory to Landlord or in any event not at least equal to those which were
possessed by Tenant as of the date of execution of this Lease;
 
(iii) The proposed Transferee is either a governmental agency or instrumentality
thereof;
 
(iv) Either the proposed Transferee or any person or entity which directly or
indirectly controls, is controlled by or is under common control with the
proposed Transferee (A) occupies space in the Project at the time of the request
for consent, or (B) is negotiating with Landlord or has negotiated with Landlord
during the six (6) month period immediately preceding the date of the proposed
Transfer, to lease space in the Project; or
 
(v) The rent charged by Tenant to such Transferee during the term of such
Transfer, calculated using a present value analysis, is less than the rent being
quoted by Landlord at the time of such Transfer for comparable space in the
Project for a comparable term, calculated using a present value analysis.
 
(b) Upon Tenant's submission of a request for Landlord's consent to any such
Transfer, Tenant shall pay to Landlord Landlord's then standard processing fee
and reasonable attorneys' fees and costs incurred in connection with the
proposed Transfer, which the parties hereby stipulate to be $1,500.00, unless
Landlord provides to Tenant evidence that Landlord has incurred greater costs in
connection with the proposed Transfer;
 
15
 
 
 

--------------------------------------------------------------------------------

 
(c) That the proposed Transferee shall execute an agreement pursuant to which it
shall agree to perform faithfully and be bound by all of the terms, covenants,
conditions, provisions and agreements of this Lease applicable to that portion
of the Premises so transferred; and
 
(d) That an executed duplicate original of said assignment and assumption
agreement or other Transfer on a form reasonably approved by Landlord, shall be
delivered to Landlord within five (5) business days after the execution thereof,
and that such Transfer shall not be binding upon Landlord until the delivery
thereof to Landlord and the execution and delivery of Landlord's consent
thereto.  It shall be a condition to Landlord's consent to any subleasing,
assignment or other transfer of part or all of Tenant's interest in the Premises
("Transfer") that (i) upon Landlord's consent to any Transfer, Tenant shall pay
and continue to pay fifty percent (50%) of any "Transfer Premium" (defined
below), received by Tenant from the transferee; (ii) any sublessee of part or
all of Tenant's interest in the Premises shall agree that in the event Landlord
gives such sublessee notice that Tenant is in default under this Lease, such
sublessee shall thereafter make all sublease or other payments directly to
Landlord, which will be received by Landlord without any liability whether to
honor the sublease or otherwise (except to credit such payments against sums due
under this Lease), and any sublessee shall agree to attorn to Landlord or its
successors and assigns at their request should this Lease be terminated for any
reason, except that in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; (iii) any such Transfer and consent shall
be effected on forms supplied by Landlord and/or its legal counsel; (iv)
Landlord may require that Tenant not then be in default hereunder in any
respect; and (v) Tenant or the proposed subtenant or assignee (collectively,
"Transferee") shall agree to pay Landlord, upon demand, as Additional Rent, a
sum equal to the additional costs, if any, incurred by Landlord for maintenance
and repair as a result of any change in the nature of occupancy caused by such
subletting or assignment.  "Transfer Premium" shall mean all rent, Additional
Rent or other consideration payable by a Transferee in connection with a
Transfer in excess of the Basic Rental and Direct Costs payable by Tenant under
this Lease during the term of the Transfer and if such Transfer is for less than
all of the Premises, the Transfer Premium shall be calculated on a rentable
square foot basis.  The calculation of "Transfer Premium" shall also include,
but not be limited to, key money, bonus money or other cash consideration paid
by a Transferee to Tenant in connection with such Transfer, and any payment in
excess of fair market value for services rendered by Tenant to the Transferee
and any payment in excess of fair market value for assets, fixtures, inventory,
equipment, or furniture transferred by Tenant to the Transferee in connection
with such Transfer.  Any  Transfer of this Lease which is not in compliance with
the provisions of this Article 15 shall be voidable by written notice from
Landlord and shall, at the option of Landlord, terminate this Lease.  In no
event shall the consent by Landlord to any Transfer be construed as relieving
Tenant or any Transferee from obtaining the express written consent of Landlord
to any further Transfer, or as releasing Tenant from any liability or obligation
hereunder whether or not then accrued and Tenant shall continue to be fully
liable therefor.  No collection or acceptance of rent by Landlord from any
person other than Tenant shall be deemed a waiver of any provision of this
Article 15 or the acceptance of any Transferee hereunder, or a release of Tenant
(or of any Transferee of Tenant).  Notwithstanding anything to the contrary in
this Lease, if Tenant or any proposed Transferee claims that Landlord has
unreasonably withheld or delayed its consent under this Article 15 or otherwise
has breached or acted unreasonably under this Article 15, their sole remedies
shall be a declaratory judgment and an injunction for the relief sought without
any monetary damages, and Tenant hereby waives all other remedies, including,
without limitation, any right at law or equity to terminate this Lease, on its
own behalf and, to the extent permitted under all applicable laws, on behalf of
the proposed Transferee.
 
(e)           Notwithstanding anything to the contrary contained in this
Article 15, Landlord shall have the option, by giving written notice to Tenant
(the "Recapture Notice") within thirty (30) days after Landlord's receipt of a
request for consent to a proposed Transfer of the entire Lease, to terminate
this Lease as to the entire Premises (hereinafter, the "Recapture
Space").  Tenant shall reimburse Landlord for any costs incurred by Landlord in
connection with the retaking of the Recapture Space within five (5) business
days following written demand therefor from Landlord.  The effective date of any
such termination shall be set forth in the Recapture Notice.  For purposes of
clarity, Landlord shall only the right to deliver a Recapture Notice to Tenant
if Tenant has requested Landlord's consent to an assignment of the Lease or a
sublease of the entire Premises.
 
16
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 16


 
DAMAGE OR DESTRUCTION
 
If the Project is damaged by fire or other insured casualty and the insurance
proceeds have been made available therefor by the holder or holders of any
mortgages or deeds of trust covering the Premises or the Project, the damage
shall be repaired by Landlord to the extent such insurance proceeds are
available therefor and provided such repairs can, in Landlord's sole opinion, be
completed within two hundred seventy (270) days after the necessity for repairs
as a result of such damage becomes known to Landlord, without the payment of
overtime or other premiums, and until such repairs are completed rent shall be
abated in proportion to the part of the Premises which is unusable by Tenant in
the conduct of its business (but there shall be no abatement of rent by reason
of any portion of the Premises being unusable for a period equal to one (1) day
or less).  However, if the damage is due to the fault or neglect of Tenant, its
employees, agents, contractors, guests, invitees and the like, there shall be no
abatement of rent, unless and to the extent Landlord receives rental income
insurance proceeds.  Upon the occurrence of any damage to the Premises, Tenant
shall assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Section 14(a)(ii)(A) above; provided, however,
that if the cost of repair of improvements within the Premises by Landlord
exceeds the amount of insurance proceeds received by Landlord from Tenant's
insurance carrier, as so assigned by Tenant, such excess costs shall be paid by
Tenant to Landlord prior to Landlord's repair of such damage.  If repairs
cannot, in Landlord's opinion, be completed within two hundred seventy (270)
days after the necessity for repairs as a result of such damage becomes known to
Landlord without the payment of overtime or other premiums, Landlord may, at its
option, either (i) make such repairs in a reasonable time and in such event this
Lease shall continue in effect and the Basic Rental shall be abated, if at all,
in the manner provided in this Article 16, or (ii) elect not to effect such
repairs and instead terminate this Lease, by notifying Tenant in writing of such
termination within sixty (60) days after Landlord learns of the necessity for
repairs as a result of damage, such notice to include a termination date giving
Tenant sixty (60) days to vacate the Premises.  In addition, Landlord may elect
to terminate this Lease if the Project shall be damaged by fire or other
casualty or cause, whether or not the Premises are affected, if the damage is
not fully covered, except for deductible amounts, by Landlord's insurance
policies.  Finally, if the Premises or the Project is damaged to any substantial
extent during the last twelve (12) months of the Term, then notwithstanding
anything contained in this Article 16 to the contrary, Landlord shall have the
option to terminate this Lease by giving written notice to Tenant of the
exercise of such option within sixty (60) days after Landlord learns of the
necessity for repairs as the result of such damage.  A total destruction of the
Project shall automatically terminate this Lease.  Except as provided in this
Article 16, there shall be no abatement of rent and no liability of Landlord by
reason of any injury to or interference with Tenant's business or property
arising from such damage or destruction or the making of any repairs,
alterations or improvements in or to any portion of the Project or the Premises
or in or to fixtures, appurtenances and equipment therein.  Tenant understands
that Landlord will not carry insurance of any kind on Tenant's furniture,
furnishings, trade fixtures or equipment, and that Landlord shall not be
obligated to repair any damage thereto or replace the same.  Tenant acknowledges
that Tenant shall have no right to any proceeds of insurance carried by Landlord
relating to property damage.  With respect to any damage which Landlord is
obligated to repair or elects to repair, Tenant, as a material inducement to
Landlord entering into this Lease, irrevocably waives and releases its rights
under the provisions of Sections 1932 and 1933 of the California Civil Code.
 
ARTICLE 17  

 
SUBORDINATION
 
This Lease is subject to and Tenant agrees to comply with all matters of record
affecting the Real Property.  This Lease is also subject and subordinate to all
ground or underlying leases, mortgages and deeds of trust which affect the Real
Property, as well as all renewals, modifications, consolidations, replacements
and extensions thereof; provided, however, if the lessor under any such lease or
the holder or holders of any such mortgage or deed of trust shall advise
Landlord that they desire or require this Lease to be prior and superior
thereto, upon written request of Landlord to Tenant, Tenant agrees to promptly
execute, acknowledge and deliver any and all documents or instruments which
Landlord or such lessor, holder or holders deem necessary or desirable for
purposes thereof.  Landlord shall have the right to cause this Lease to be and
become and remain subject and subordinate to any and all ground or underlying
leases, mortgages or deeds of trust which may hereafter be executed covering the
Premises, the Project or the property or any renewals, modifications,
consolidations, replacements or extensions thereof, for the full amount of all
advances made or to be made thereunder and without regard to the time or
character of such advances, together with interest thereon and subject to all
the terms and provisions thereof; provided, however, that Landlord obtains from
the lender or other party in question a written undertaking in favor of Tenant
to the effect that such lender or other party will not disturb Tenant's right of
possession under this Lease if Tenant is not then or thereafter in breach of any
covenant or provision of this Lease.  Tenant agrees, within ten (10) days after
Landlord's written request therefor, to execute, acknowledge and deliver upon
request any and all documents or instruments requested by Landlord or necessary
or proper to assure the subordination of this Lease to any such mortgages, deed
of trust, or leasehold estates.  Tenant agrees that in the event any proceedings
are brought for the foreclosure of any mortgage or deed of trust or any deed in
lieu thereof, to attorn to the purchaser or any successors thereto upon any such
foreclosure sale or deed in lieu thereof as so requested to do so by such
purchaser and to recognize such purchaser as the lessor under this Lease; Tenant
shall, within five (5) days after request execute such further instruments or
assurances as such purchaser may reasonably deem necessary to evidence or
confirm such attornment.  Tenant agrees to provide copies of any notices of
Landlord's default under this Lease to any mortgagee or deed of trust
beneficiary whose address has been provided to Tenant and Tenant shall provide
such mortgagee or deed of trust beneficiary a commercially reasonable time after
receipt of such notice within which to cure any such default.  Tenant waives the
provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder in the event of
any foreclosure proceeding or sale.
 
17
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 18  
 


 
EMINENT DOMAIN
 
If the whole of the Premises or the Project or so much thereof as to render the
balance unusable by Tenant shall be taken under power of eminent domain, or is
sold, transferred or conveyed in lieu thereof, this Lease shall automatically
terminate as of the date of such condemnation, or as of the date possession is
taken by the condemning authority, at Landlord's option.  No award for any
partial or entire taking shall be apportioned, and Tenant hereby assigns to
Landlord any award which may be made in such taking or condemnation, together
with any and all rights of Tenant now or hereafter arising in or to the same or
any part thereof; provided, however, that nothing contained herein shall be
deemed to give Landlord any interest in or to require Tenant to assign to
Landlord any award made to Tenant for the taking of personal property and trade
fixtures belonging to Tenant and removable by Tenant at the expiration of the
Term hereof as provided hereunder or for the interruption of, or damage to,
Tenant's business.  In the event of a partial taking described in this
Article 18, or a sale, transfer or conveyance in lieu thereof, which does not
result in a termination of this Lease, the rent shall be apportioned according
to the ratio that the part of the Premises remaining useable by Tenant bears to
the total area of the Premises.  Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of the California Code of
Civil Procedure.
 
ARTICLE 19  
 


 
DEFAULT
 
Each of the following acts or omissions of Tenant or of any guarantor of
Tenant's performance hereunder, or occurrences, shall constitute an "Event of
Default":
 
(a) Failure or refusal to pay Basic Rental, Additional Rent or any other amount
to be paid by Tenant to Landlord hereunder within five (5) calendar days after
the same is due or payable hereunder; said five (5) calendar day period shall be
in addition to the notice requirements of Section 1161 of the California Code of
Civil Procedure or any similar or successor law;
 
(b) Except as set forth in items (a) above and (c) through and including (g)
below, failure to perform or observe any other covenant or condition of this
Lease to be performed or observed within thirty (30) days following written
notice to Tenant of such failure.  Such thirty (30) day notice shall be in
addition to any required under Section 1161 of the California Code of Civil
Procedure or any similar or successor law;
 
18
 
 
 

--------------------------------------------------------------------------------

 
(c) Abandonment or vacating or unreasonable failure to accept tender of
possession of the Premises or any significant portion thereof;
 
(d) The taking in execution or by similar process or law (other than by eminent
domain) of the estate hereby created;
 
(e) The filing by Tenant or any guarantor hereunder in any court pursuant to any
statute of a petition in bankruptcy or insolvency or for reorganization or
arrangement for the appointment of a receiver of all or a portion of Tenant's
property; the filing against Tenant or any guarantor hereunder of any such
petition, or the commencement of a proceeding for the appointment of a trustee,
receiver or liquidator for Tenant, or for any guarantor hereunder, or of any of
the property of either, or a proceeding by any governmental authority for the
dissolution or liquidation of Tenant or any guarantor hereunder, if such
proceeding shall not be dismissed or trusteeship discontinued within thirty (30)
days after commencement of such proceeding or the appointment of such trustee or
receiver; or the making by Tenant or any guarantor hereunder of an assignment
for the benefit of creditors;
 
(f) Tenant's failure to cause to be released any mechanics liens filed against
the Premises or the Project within twenty (20) days after the date the same
shall have been filed or recorded;
 
(g) Tenant's failure to observe or perform according to the provisions of
Articles 7, 14, 17, 25 or 28 within five (5) business days after written notice
from Landlord; or
 
(h) A default by Tenant or any entity owned or controlled by or otherwise
affiliated with Tenant under any other lease with Landlord or any affiliate of
Landlord (including, without limitation, any default by Tenant under the
Existing Lease, as defined in Article 34 below).
 
All defaults by Tenant of any covenant or condition of this Lease shall be
deemed by the parties hereto to be material.
 
ARTICLE 20
 


 
REMEDIES
 
(a) Upon the occurrence of an Event of Default under this Lease as provided in
Article 19 hereof, Landlord may exercise all of its remedies as may be permitted
by law, including but not limited to the remedy provided by Section 1951.4 of
the California Civil Code, and including without limitation, terminating this
Lease, reentering the Premises and removing all persons and property therefrom,
which property may be stored by Landlord at a warehouse or elsewhere at the
risk, expense and for the account of Tenant.  If Landlord elects to terminate
this Lease, Landlord shall be entitled to recover from Tenant the aggregate of
all amounts permitted by law, including but not limited to (i) the worth at the
time of award of the amount of any unpaid rent which had been earned at the time
of such termination; plus (ii) the worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided; plus (iii) the worth at the time of award of the
amount by which the unpaid rent for the balance of the Term after the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus (iv) any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant's failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, specifically including but not limited to, tenant
improvement expenses, brokerage commissions and advertising expenses incurred,
expenses of remodeling the Premises or any portion thereof for a new tenant,
whether for the same or a different use, and any special concessions made to
obtain a new tenant; and (v) at Landlord's election, such other amounts in
addition to or in lieu of the foregoing as may be permitted from time to time by
applicable law.  The term "rent" as used in this Section 20(a) shall be deemed
to be and to mean all sums of every nature required to be paid by Tenant
pursuant to the terms of this Lease, whether to Landlord or to others.  As used
in items (i) and (ii), above, the "worth at the time of award" shall be computed
by allowing interest at the rate set forth in item (e), below, but in no case
greater than the maximum amount of such interest permitted by law.  As used in
item (iii), above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
 
19
 
 
 

--------------------------------------------------------------------------------

 
(b) Nothing in this Article 20 shall be deemed to affect Landlord's right to
indemnification for liability or liabilities arising prior to the termination of
this Lease for personal injuries or property damage under the indemnification
clause or clauses contained in this Lease.
 
(c) Notwithstanding anything to the contrary set forth herein, Landlord's
re-entry to perform acts of maintenance or preservation of or in connection with
efforts to relet the Premises or any portion thereof, or the appointment of a
receiver upon Landlord's initiative to protect Landlord's interest under this
Lease shall not terminate Tenant's right to possession of the Premises or any
portion thereof and, until Landlord does elect to terminate this Lease, this
Lease shall continue in full force and effect and Landlord may enforce all of
Landlord's rights and remedies hereunder including, without limitation, the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee's breach and abandonment and recover rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations).  Accordingly, if Landlord does not elect to terminate
this Lease on account of any default by Tenant, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all rent as it becomes due.
 
(d) All rights, powers and remedies of Landlord hereunder and under any other
agreement now or hereafter in force between Landlord and Tenant shall be
cumulative and not alternative and shall be in addition to all rights, powers
and remedies given to Landlord by law, and the exercise of one or more rights or
remedies shall not impair Landlord's right to exercise any other right or
remedy.
 
(e) Any amount due from Tenant to Landlord hereunder which is not paid when due
shall bear interest at the lower of eighteen percent (18%) per annum or the
maximum lawful rate of interest from the due date until paid, unless otherwise
specifically provided herein, but the payment of such interest shall not excuse
or cure any default by Tenant under this Lease.  In addition to such
interest:  (i) if Rental is not paid on or before the fifth (5th) day of the
calendar month for which the same is due, a late charge equal to ten percent
(10%) of the amount overdue or $100, whichever is greater, shall be immediately
due and owing and shall accrue for each calendar month or part thereof until
such rental, including the late charge, is paid in full, which late charge
Tenant hereby agrees is a reasonable estimate of the damages Landlord shall
suffer as a result of Tenant's late payment and (ii) an additional charge of $25
shall be assessed for any check given to Landlord by or on behalf of Tenant
which is not honored by the drawee thereof; which damages include Landlord's
additional administrative and other costs associated with such late payment and
unsatisfied checks and the parties agree that it would be impracticable or
extremely difficult to fix Landlord's actual damage in such event.  Such charges
for interest and late payments and unsatisfied checks are separate and
cumulative and are in addition to and shall not diminish or represent a
substitute for any or all of Landlord's rights or remedies under any other
provision of this Lease.
 
(f) Landlord shall not be in default under this Lease unless Landlord fails to
perform obligations required of Landlord within thirty (30) days after written
notice is delivered by Tenant to Landlord and to the holder of any mortgages or
deeds of trust (collectively, "Lender") covering the Premises whose name and
address shall have theretofore been furnished to Tenant in writing, specifying
the obligation which Landlord has failed to perform; provided, however, that if
the nature of Landlord's obligation is such that more than thirty (30) days are
required for performance, then Landlord shall not be in default if Landlord or
Lender commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion.
 
(g) In the event of any default, breach or violation of Tenant's rights under
this Lease by Landlord, Tenant's exclusive remedies shall be an action for
specific performance or action for actual damages. Without limiting any other
waiver by Tenant which may be contained in this Lease, Tenant hereby waives the
benefit of any law granting it the right to perform Landlord's obligation, or
the right to terminate this Lease on account of any Landlord default.
 
20
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 21

 
TRANSFER OF LANDLORD'S INTEREST
 
In the event of any transfer or termination of Landlord's interest in the
Premises or the Project by sale, assignment, transfer, foreclosure, deed-in-lieu
of foreclosure or otherwise whether voluntary or involuntary, Landlord shall be
automatically relieved of any and all obligations and liabilities on the part of
Landlord from and after the date of such transfer or termination, including
furthermore without limitation, the obligation of Landlord under Article 4 and
California Civil Code 1950.7 above to return the security deposit, provided said
security deposit is transferred to said transferee.  Tenant agrees to attorn to
the transferee upon any such transfer and to recognize such transferee as the
lessor under this Lease and Tenant shall, within five (5) days after request,
execute such further instruments or assurances as such transferee may reasonably
deem necessary to evidence or confirm such attornment.
 
ARTICLE 22  
 
BROKER
 
In connection with this Lease, Tenant warrants and represents that it has had
dealings only with firm(s) set forth in Article 1.H. of the Basic Lease
Provisions and that it knows of no other person or entity who is or might be
entitled to a commission, finder's fee or other like payment in connection
herewith and does hereby indemnify and agree to hold Landlord, its agents,
members, partners, representatives, officers, affiliates, shareholders,
employees, successors and assigns harmless from and against any and all loss,
liability and expenses that Landlord may incur should such warranty and
representation prove incorrect, inaccurate or false.
 
ARTICLE 23
 
PARKING
 
Commencing on the Commencement Date, Tenant shall have the right to use the
number of unreserved parking passes set forth in Article 1.I. of the Basic Lease
Provisions, which parking passes shall pertain to the Project parking
facility.  Tenant's continued right to use the parking passes is conditioned
upon Tenant abiding by all rules and regulations which are prescribed from time
to time for the orderly operation and use of the parking facility where the
parking passes are located, including any sticker or other identification system
established by Landlord, Tenant's cooperation in seeing that Tenant's employees
and visitors also comply with such rules and regulations, and Tenant not being
in default under this Lease.  Landlord specifically reserves the right to change
the size, configuration, design, layout and all other aspects of the Project
parking facility at any time and Tenant acknowledges and agrees that Landlord
may, without incurring any liability to Tenant and without any abatement of rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements.  Landlord may, from time to time,
relocate any reserved parking spaces (if any) rented by Tenant to another
location in the Project parking facility.  Landlord may delegate its
responsibilities hereunder to a parking operator or a lessee of the parking
facility in which case such parking operator or lessee shall have all the rights
of control attributed hereby to the Landlord.  The parking passes provided to
Tenant pursuant to this Article 23 are provided to Tenant solely for use by
Tenant's own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord's prior
approval.  Tenant may validate visitor parking by such method or methods as the
Landlord may establish, at the validation rate from time to time generally
applicable to visitor parking.
 
ARTICLE 24
 
WAIVER
 
No waiver by Landlord of any provision of this Lease shall be deemed to be a
waiver of any other provision hereof or of any subsequent breach by Tenant of
the same or any other provision.  No provision of this Lease may be waived by
Landlord, except by an instrument in writing executed by Landlord.  Landlord's
consent to or approval of any act by Tenant requiring Landlord's consent or
approval shall not be deemed to render unnecessary the obtaining of Landlord's
consent to or approval of any subsequent act of Tenant, whether or not similar
to the act so consented to or approved.  No act or thing done by Landlord or
Landlord's agents during the Term of this Lease shall be deemed an acceptance of
a surrender of the Premises, and no agreement to accept such surrender shall be
valid unless in writing and signed by Landlord.  The subsequent acceptance of
rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
rent.  Any payment by Tenant or receipt by Landlord of an amount less than the
total amount then due hereunder shall be deemed to be in partial payment only
thereof and not a waiver of the balance due or an accord and satisfaction,
notwithstanding any statement or endorsement to the contrary on any check or any
other instrument delivered concurrently therewith or in reference
thereto.  Accordingly, Landlord may accept any such amount and negotiate any
such check without prejudice to Landlord's right to recover all balances due and
owing and to pursue its other rights against Tenant under this Lease, regardless
of whether Landlord makes any notation on such instrument of payment or
otherwise notifies Tenant that such acceptance or negotiation is without
prejudice to Landlord's rights.
 
21
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 25
 
ESTOPPEL CERTIFICATE
 
Tenant shall, at any time and from time to time, upon not less than ten (10)
business days' prior written notice from Landlord, execute, acknowledge and
deliver to Landlord a statement in writing (the "Estoppel Certificate")
certifying the following information, (but not limited to the following
information in the event further information is requested by Landlord): (i) that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification and certifying that this Lease, as modified, is
in full force and effect); (ii) the dates to which the rental and other charges
are paid in advance, if any; (iii) the amount of Tenant's security deposit, if
any; and (iv) acknowledging that there are not, to Tenant's knowledge, any
uncured defaults on the part of Landlord hereunder, and no events or conditions
then in existence which, with the passage of time or notice or both, would
constitute a default on the part of Landlord hereunder, or specifying such
defaults, events or conditions, if any are claimed.  It is expressly understood
and agreed that any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the Real Property.  Tenant's
failure to deliver such statement within such time shall constitute an admission
by Tenant that all statements contained therein are true and
correct.  Furthermore, if Tenant fails to timely deliver an Estoppel Certificate
to Landlord pursuant to the terms of this Article 25, then without limiting any
other rights and remedies of Landlord, Landlord shall have the right to charge
Tenant an amount equal to $500 per day for each day thereafter until Tenant
delivers to Landlord an Estoppel Certificate pursuant to the terms
hereof.  Tenant acknowledges and agrees that (A) such charge compensates
Landlord for the administrative costs caused by the delinquency, and
(B) Landlord's damage would be difficult to compute and the amount stated in
this paragraph represents a reasonable estimate of such damage.  Tenant hereby
irrevocably appoints Landlord as Tenant's attorney-in-fact and in Tenant's name,
place and stead to execute any and all documents described in this Article 25 if
Tenant fails to do so within the specified time period.
 
ARTICLE 26
 
LIABILITY OF LANDLORD
 
Notwithstanding anything in this Lease to the contrary, any remedy of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder or any
claim, cause of action or obligation, contractual, statutory or otherwise by
Tenant against Landlord or the Landlord Parties concerning, arising out of or
relating to any matter relating to this Lease and all of the covenants and
conditions or any obligations, contractual, statutory, or otherwise set forth
herein, shall be limited solely and exclusively to an amount which is equal to
the lesser of (i) the interest of Landlord in and to the Project, and (ii) the
interest Landlord would have in the Project if the Project were encumbered by
third party debt in an amount equal to ninety percent (90%) of the then current
value of the Project (as such value is reasonably determined by Landlord).  No
other property or assets of Landlord or any Landlord Party shall be subject to
levy, execution or other enforcement procedure for the satisfaction of Tenant's
remedies under or with respect to this Lease, Landlord's obligations to Tenant,
whether contractual, statutory or otherwise, the relationship of Landlord and
Tenant hereunder, or Tenant's use or occupancy of the Premises.
 
22
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 27
 
INABILITY TO PERFORM
 
This Lease and the obligations of Tenant hereunder shall not be affected or
impaired because Landlord is unable to fulfill any of its obligations hereunder
or is delayed in doing so, if such inability or delay is caused by reason of any
prevention, delay, stoppage due to strikes, lockouts, acts of God, acts of
terrorism, or any other cause previously, or at such time, beyond the reasonable
control or anticipation of Landlord (collectively, a "Force Majeure") and
Landlord's obligations under this Lease shall be forgiven and suspended by any
such Force Majeure.
 
ARTICLE 28
 
HAZARDOUS WASTE
 
(a) Tenant shall not cause or permit any Hazardous Material (as defined in
Section 28(d) below) to be brought, kept or used in or about the Project by
Tenant, its agents, employees, contractors, or invitees, other than Universal
Waste (as defined in Section 28(f) below) on the Premises with respect to which
Tenant is a Generator (as defined in Section 28(g) below) or Producer (as
defined in Section 28(g) below). Tenant shall be responsible, at its sole
expense, for disposing of or causing to be disposed of all Universal Waste in
accordance with Chapter 23 of Title 22 of the California Code of
Regulations.  Tenant indemnifies Landlord and the Landlord Parties from and
against any breach by Tenant of the obligations stated in the preceding two
sentences, and agrees to defend and hold Landlord and the Landlord Parties
harmless from and against any and all claims, judgments, damages, penalties,
fines, costs, liabilities, or losses (including, without limitation, diminution
in value of the Project, damages for the loss or restriction or use of rentable
or usable space or of any amenity of the Project, damages arising from any
adverse impact or marketing of space in the Project, and sums paid in settlement
of claims, attorneys' fees and costs, consultant fees, and expert fees) which
arise during or after the Term of this Lease as a result of such breach.  This
indemnification of Landlord and the Landlord Parties by Tenant includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal, or restoration work required by
any federal, state, or local governmental agency or political subdivision
because of Hazardous Material present in the soil or ground water on or under
the Project.  Without limiting the foregoing, if the presence of any Hazardous
Material on the Project caused or permitted by Tenant results in any
contamination of the Project, then subject to the provisions of Articles 9, 10
and 11 hereof, Tenant shall promptly take all actions at its sole expense as are
necessary to return the Project to the condition existing prior to the
introduction of any such Hazardous Material and the contractors to be used by
Tenant for such work must be approved by Landlord, which approval shall not be
unreasonably withheld so long as such actions would not potentially have any
material adverse long-term or short-term effect on the Project and so long as
such actions do not materially interfere with the use and enjoyment of the
Project by the other tenants thereof; provided however, Landlord shall also have
the right, by written notice to Tenant, to directly undertake any such
mitigation efforts with regard to Hazardous Materials in or about the Project
due to Tenant's breach of its obligations pursuant to this Section 28(a), and to
charge Tenant, as Additional Rent, for the costs thereof.
 
(b) Landlord and Tenant acknowledge that Landlord may become legally liable for
the costs of complying with Laws (as defined in Section 28(e) below) relating to
Hazardous Material which are not the responsibility of Landlord or the
responsibility of Tenant, including the following:  (i) Hazardous Material
present in the soil or ground water on the Project of which Landlord has no
knowledge as of the effective date of this Lease; (ii) a change in Laws which
relate to Hazardous Material which make that Hazardous Material which is present
on the Real Property as of the effective date of this Lease, whether known or
unknown to Landlord, a violation of such new Laws; (iii) Hazardous Material that
migrates, flows, percolates, diffuses, or in any way moves on to, or under, the
Project after the effective date of this Lease; or Hazardous Material present on
or under the Project as a result of any discharge, dumping or spilling (whether
accidental or otherwise) on the Project by other lessees of the Project or their
agents, employees, contractors, or invitees, or by others.  Accordingly,
Landlord and Tenant agree that the cost of complying with Laws relating to
Hazardous Material on the Project for which Landlord is legally liable and which
are paid or incurred by Landlord shall be an Operating Cost (and Tenant shall
pay Tenant's Proportionate Share thereof in accordance with Article 3) unless
the cost of such compliance as between Landlord and Tenant, is made the
responsibility of Tenant pursuant to Section 28(a) above.  To the extent any
such Operating Cost relating to Hazardous Material is subsequently recovered or
reimbursed through insurance, or recovery from responsible third parties or
other action, Tenant shall be entitled to a proportionate reimbursement to the
extent it has paid its share of such Operating Cost to which such recovery or
reimbursement relates.
 
23
 
 
 

--------------------------------------------------------------------------------

 
(c) It shall not be unreasonable for Landlord to withhold its consent to any
proposed Transfer if (i) the proposed transferee's anticipated use of the
Premises involves the generation, storage, use, treatment, or disposal of
Hazardous Material; (ii) the proposed Transferee has been required by any prior
landlord, lender, or governmental authority to take remedial action in
connection with Hazardous Material contaminating a property if the contamination
resulted from such Transferee's actions or use of the property in question; or
(iii) the proposed Transferee is subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
Hazardous Material.
 
(d) As used herein, the term "Hazardous Material" means any hazardous or toxic
substance, material, or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States
Government.  The term "Hazardous Material" includes, without limitation, any
material or substance which is (i) defined as "Hazardous Waste," "Extremely
Hazardous Waste," or "Restricted Hazardous Waste" under Sections 25115, 25117 or
25122.7, or listed pursuant to Section 25140, of the California Health and
Safety Code, Division 20, Chapter 6.5 (Hazardous Waste Control Law),
(ii) defined as a "Hazardous Substance" under Section 25316 of the California
Health and Safety Code, Division 20, Chapter 6.8 (Carpenter-Presley-Tanner
Hazardous Substance Account Act), (iii) defined as a "Hazardous Material,"
"Hazardous Substance," or "Hazardous Waste" under Section 25501 of the
California Health and Safety Code, Division 20, Chapter 6.95 (Hazardous
Materials Release Response Plans and Inventory), (iv) defined as a "Hazardous
Substance" under Section 25281 of the California Health and Safety Code,
Division 20, Chapter 6.7 (Underground Storage of Hazardous Substances),
(v) petroleum, (vi) asbestos, (vii) regulated by Section 26100 et seq. of the
California Health and Safety Code, Division 20, Chapter 18 (Toxic Mold
Protection Act of 2001), (viii) listed under Article 9 or defined as Hazardous
or extremely hazardous pursuant to Article 11 of Title 22 of the California
Administrative Code, Division 4, Chapter 20, (ix) designated as a "Hazardous
Substance" pursuant to Section 311 of the Federal Water Pollution Control Act
(33 U.S.C. ¡¨¬ 1317), (x) defined as a "Hazardous Waste" pursuant to Section
1004 of the Federal Resource Conservation and Recovery Act, 42 U.S.C. ¡¨¬ 6901
et seq. (42 U.S.C. ¡¨¬ 6903), or (xi) defined as a "Hazardous Substance"
pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. ¡¨¬ 9601 et seq. (42 U.S.C. ¡¨¬ 9601).
 
(e) As used herein, the term "Laws" means any applicable federal, state or local
law, ordinance, or regulation relating to any Hazardous Material affecting the
Project, including, without limitation, the laws, ordinances, and regulations
referred to in Section 28(d) above.
 
(f) As used herein, the term "Universal Waste" means any substance defined as
Universal Waste pursuant to Section 66273.9 of Title 22 of the California Code
of Regulations.
 
(g) As used herein, the term "Generator" or "Producer" of Universal Waste is
defined pursuant to Section 66273.9 of Title 22 of the California Code of
Regulations.
 
ARTICLE 29
 
SURRENDER OF PREMISES; REMOVAL OF PROPERTY
 
(a) The voluntary or other surrender of this Lease by Tenant to Landlord, or a
mutual termination hereof, shall not work a merger, and shall at the option of
Landlord, operate as an assignment to it of any or all subleases or subtenancies
affecting the Premises.
 
(b) Upon the expiration of the Term of this Lease, or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in good order and condition, reasonable wear and tear and
repairs which are Landlord's obligation excepted, and shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, all furniture, equipment, business and trade fixtures, free-standing
cabinet work, moveable partitioning, telephone and data cabling and other
articles of personal property in the Premises except to the extent Landlord
elects by notice to Tenant to exercise its option to have any subleases or
subtenancies assigned to it), and Tenant shall repair all damage to the Premises
resulting from the removal of such items from the Premises.
 
24
 
 
 

--------------------------------------------------------------------------------

 
(c) Whenever Landlord shall reenter the Premises as provided in Article 20
hereof, or as otherwise provided in this Lease, any property of Tenant not
removed by Tenant upon the expiration of the Term of this Lease (or within
forty-eight (48) hours after a termination by reason of Tenant's default), as
provided in this Lease, shall be considered abandoned and Landlord may remove
any or all of such items and dispose of the same in any manner or store the same
in a public warehouse or elsewhere for the account and at the expense and risk
of Tenant, and if Tenant shall fail to pay the cost of storing any such property
after it has been stored for a period of thirty (30) days or more, Landlord may
sell any or all of such property at public or private sale, in such manner and
at such times and places as Landlord, in its sole discretion, may deem proper,
without notice to or demand upon Tenant, for the payment of all or any part of
such charges or the removal of any such property, and shall apply the proceeds
of such sale as follows:  first, to the cost and expense of such sale, including
reasonable attorneys' fees and costs for services rendered; second, to the
payment of the cost of or charges for storing any such property; third, to the
payment of any other sums of money which may then or thereafter be due to
Landlord from Tenant under any of the terms hereof; and fourth, the balance, if
any, to Tenant.
 
(d) All fixtures, Tenant Improvements, Alterations and/or appurtenances attached
to or built into the Premises prior to or during the Term, whether by Landlord
or Tenant and whether at the expense of Landlord or Tenant, or of both, shall be
and remain part of the Premises and shall not be removed by Tenant at the end of
the Term unless otherwise expressly provided for in this Lease or unless such
removal is required by Landlord.  Such fixtures, Tenant Improvements,
Alterations and/or appurtenances shall include but not be limited to:  all floor
coverings, drapes, paneling, built-in cabinetry, molding, doors, vaults
(including vault doors), plumbing systems, security systems, electrical systems,
lighting systems, communication systems, all fixtures and outlets for the
systems mentioned above and for all telephone, radio and television purposes,
and any special flooring or ceiling installations.
 
ARTICLE 30  
 
MISCELLANEOUS
 
(a) SEVERABILITY; ENTIRE AGREEMENT.  ANY PROVISION OF THIS LEASE WHICH SHALL
PROVE TO BE INVALID, VOID, OR ILLEGAL SHALL IN NO WAY AFFECT, IMPAIR OR
INVALIDATE ANY OTHER PROVISION HEREOF AND SUCH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.  THIS LEASE AND THE EXHIBITS AND ANY ADDENDUM ATTACHED
HERETO CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH REGARD TO
TENANT'S OCCUPANCY OR USE OF ALL OR ANY PORTION OF THE PROJECT, AND NO PRIOR
AGREEMENT OR UNDERSTANDING PERTAINING TO ANY SUCH MATTER SHALL BE EFFECTIVE FOR
ANY PURPOSE.  NO PROVISION OF THIS LEASE MAY BE AMENDED OR SUPPLEMENTED EXCEPT
BY AN AGREEMENT IN WRITING SIGNED BY THE PARTIES HERETO OR THEIR SUCCESSOR IN
INTEREST.  THE PARTIES AGREE THAT ANY DELETION OF LANGUAGE FROM THIS LEASE PRIOR
TO ITS MUTUAL EXECUTION BY LANDLORD AND TENANT SHALL NOT BE CONSTRUED TO HAVE
ANY PARTICULAR MEANING OR TO RAISE ANY PRESUMPTION, CANON OF CONSTRUCTION OR
IMPLICATION INCLUDING, WITHOUT LIMITATION, ANY IMPLICATION THAT THE PARTIES
INTENDED THEREBY TO STATE THE CONVERSE, OBVERSE OR OPPOSITE OF THE DELETED
LANGUAGE.
 
25
 
 
 

--------------------------------------------------------------------------------

 
(b) Attorneys' Fees.
 
(i) In any action to enforce the terms of this Lease, including any suit by
Landlord for the recovery of rent or possession of the Premises, the losing
party shall pay the successful party a reasonable sum for attorneys' fees and
costs in such suit and such attorneys' fees and costs shall be deemed to have
accrued prior to the commencement of such action and shall be paid whether or
not such action is prosecuted to judgment. Tenant shall also reimburse Landlord
for all costs incurred by Landlord in connection with enforcing its rights under
this Lease against Tenant following a bankruptcy by Tenant or otherwise,
including without limitation, legal fees, experts' fees and expenses, court
costs and consulting fees.
 
(ii) Should Landlord, without fault on Landlord's part, be made a party to any
litigation instituted by Tenant or by any third party against Tenant, or by or
against any person holding under or using the Premises by license of Tenant, or
for the foreclosure of any lien for labor or material furnished to or for Tenant
or any such other person or otherwise arising out of or resulting from any act
or transaction of Tenant or of any such other person, Tenant covenants to save
and hold Landlord harmless from any judgment rendered against Landlord or the
Premises or any part thereof and from all costs and expenses, including
reasonable attorneys' fees and costs incurred by Landlord in connection with
such litigation.
 
(c) Time of Essence.  Each of Tenant's covenants herein is a condition and time
is of the essence with respect to the performance of every provision of this
Lease.
 
(d) Headings; Joint and Several.  The article headings contained in this Lease
are for convenience only and do not in any way limit or amplify any term or
provision hereof.  The terms "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular, the neuter shall include the
masculine and feminine genders and the obligations herein imposed upon Tenant
shall be joint and several as to each of the persons, firms or corporations of
which Tenant may be composed.
 
(e) Reserved Area.  Tenant hereby acknowledges and agrees that the exterior
walls of the Premises and the area between the finished ceiling of the Premises
and the slab of the floor of the Project thereabove have not been demised hereby
and the use thereof together with the right to install, maintain, use, repair
and replace pipes, ducts, conduits, wiring and cabling leading through, under or
above the Premises or throughout the Project in locations which will not
materially interfere with Tenant's use of the Premises and serving other parts
of the Project are hereby excepted and reserved unto Landlord.
 
(f) NO OPTION.  THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR
REPRESENTATIVE FOR EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN
OPTION OR OFFER TO LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN OR A RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED
HEREBY THAT THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY
LANDLORD AND TENANT AND DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.
 
(g) Use of Project Name; Improvements.  Tenant shall not be allowed to use the
name, picture or representation of the Project, or words to that effect, in
connection with any business carried on in the Premises or otherwise (except as
Tenant's address) without the prior written consent of Landlord, which consent
shall not be unreasonably withheld.  In the event that Landlord undertakes any
additional improvements on the Real Property including but not limited to new
construction or renovation or additions to the existing improvements, Landlord
shall not be liable to Tenant for any noise, dust, vibration or interference
with access to the Premises or disruption in Tenant's business caused thereby.
 
(h) Rules and Regulations.  Tenant shall observe faithfully and comply strictly
with the rules and regulations ("Rules and Regulations") attached to this Lease
as Exhibit "B" and made a part hereof, and such other Rules and Regulations as
Landlord may from time to time reasonably adopt for the safety, care and
cleanliness of the Project, the facilities thereof, or the preservation of good
order therein.  Landlord shall not be liable to Tenant for violation of any such
Rules and Regulations, or for the breach of any covenant or condition in any
lease by any other tenant in the Project.  A waiver by Landlord of any Rule or
Regulation for any other tenant shall not constitute nor be deemed a waiver of
the Rule or Regulation for this Tenant.
 
26
 
 
 

--------------------------------------------------------------------------------

 
 
(i) Quiet Possession.  Upon Tenant's paying the Basic Rental, Additional Rent
and other sums provided hereunder and observing and performing all of the
covenants, conditions and provisions on Tenant's part to be observed and
performed hereunder, Tenant shall have quiet possession of the Premises for the
entire Term hereof, subject to all of the provisions of this Lease.
 
(j) Rent.  All payments required to be made hereunder to Landlord (other than
the Security Deposit) shall be deemed to be rent, whether or not described as
such.
 
(k) Successors and Assigns.  Subject to the provisions of Article 15 hereof, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.
 
(l) Notices.  Any notice required or permitted to be given hereunder shall be in
writing and may be given by personal service evidenced by a signed receipt or
sent by registered or certified mail, return receipt requested, or via overnight
courier, and shall be effective upon proof of delivery, addressed to Tenant at
the Premises, with a copy to Law Offices of Edward C. Tu, A Professional
Corporation, 750 East Green Street, Suite 209, Pasadena, California 91101, or to
Landlord at the management office for the Project, with a copy to Landlord, c/o
Arden Realty, Inc., 11601 Wilshire Boulevard, Fourth Floor, Los Angeles,
California 90025, Attn:  Legal Department.  Either party may by notice to the
other specify a different address for notice purposes except that, upon Tenant's
taking possession of the Premises, the Premises shall constitute Tenant's
address for notice purposes.  A copy of all notices to be given to Landlord
hereunder shall be concurrently transmitted by Tenant to such party hereafter
designated by notice from Landlord to Tenant.  Any notices sent by Landlord
regarding or relating to eviction procedures, including without limitation three
(3) day notices, shall be sent in accordance with the applicable statutory
requirements.
 
(m) Persistent Delinquencies.  In the event that Tenant shall be delinquent by
more than fifteen (15) days in the payment of rent on three (3) separate
occasions in any twelve (12) month period or if there are three (3) or more
non-monetary defaults by Tenant in any twelve (12) month period, without
limiting any other rights or remedies of Landlord, Landlord shall have the right
to terminate this Lease by thirty (30) days written notice given by Landlord to
Tenant within thirty (30) days of the last such delinquency.
 
(n) Right of Landlord to Perform.  All covenants and agreements to be performed
by Tenant under any of the terms of this Lease shall be performed by Tenant at
Tenant's sole cost and expense and without any abatement of rent.  If Tenant
shall fail to pay any sum of money, other than rent, required to be paid by it
hereunder or shall fail to perform any other act on its part to be performed
hereunder, and such failure shall continue beyond any applicable cure period set
forth in this Lease, Landlord may, but shall not be obligated to, without
waiving or releasing Tenant from any obligations of Tenant, make any such
payment or perform any such other act on Tenant's part to be made or performed
as is in this Lease provided.  All sums so paid by Landlord and all reasonable
incidental costs, together with interest thereon at the rate specified in
Section 20(e) above from the date of such payment by Landlord, shall be payable
to Landlord on demand and Tenant covenants to pay any such sums, and Landlord
shall have (in addition to any other right or remedy of Landlord) the same
rights and remedies in the event of the nonpayment thereof by Tenant as in the
case of default by Tenant in the payment of the rent.
 
(o) Access, Changes in Project, Facilities, Name.
 
(i) Every part of the Project except the inside surfaces of all walls, windows
and doors bounding the Premises (including exterior building walls, the rooftop,
core corridor walls and doors and any core corridor entrance), and any space in
or adjacent to the Premises or within the Project used for shafts, stacks,
pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or other
building facilities, and the use thereof, as well as access thereto through the
Premises for the purposes of operation, maintenance, decoration and repair, are
reserved to Landlord.
 
27
 
 
 

--------------------------------------------------------------------------------

 
(ii) Landlord reserves the right, without incurring any liability to Tenant
therefor, to make such changes in or to the Project and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, stairways and other improvements thereof, as it may deem necessary or
desirable.
 
(iii) Landlord may adopt any name for the Project and Landlord reserves the
right, from time to time, to change the name and/or address of the Project at
any time.
 
(p) Signing Authority.  If Tenant is a corporation, partnership or limited
liability company, each individual executing this Lease on behalf of said entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity in accordance with: (i) if Tenant is a
corporation, a duly adopted resolution of the Board of Directors of said
corporation or in accordance with the By-laws of said corporation, (ii) if
Tenant is a partnership, the terms of the partnership agreement, and (iii) if
Tenant is a limited liability company, the terms of its operating agreement, and
that this Lease is binding upon said entity in accordance with its
terms.  Concurrently with Tenant's execution of this Lease, Tenant shall provide
to Landlord a copy of: (A) if Tenant is a corporation, such resolution of the
Board of Directors authorizing the execution of this Lease on behalf of such
corporation, which copy of resolution shall be duly certified by the secretary
or an assistant secretary of the corporation to be a true copy of a resolution
duly adopted by the Board of Directors of said corporation and shall be in the
form of that attached hereto as Exhibit "E" or a form reasonably acceptable to
Landlord, (B) if Tenant is a partnership, a copy of the provisions of the
partnership agreement granting the requisite authority to each individual
executing this Lease on behalf of said partnership, and (C) if Tenant is a
limited liability company, a copy of the provisions of its operating agreement
granting the requisite authority to each individual executing this Lease on
behalf of said limited liability company.  In the event Tenant fails to comply
with the requirements set forth in this subparagraph (p), then each individual
executing this Lease shall be personally liable, jointly and severally along
with Tenant, for all of Tenant's obligations in this Lease.
 
(q) Identification of Tenant.
 
(i) If Tenant constitutes more than one person or entity, (A) each of them shall
be jointly and severally liable for the keeping, observing and performing of all
of the terms, covenants, conditions and provisions of this Lease to be kept,
observed and performed by Tenant, (B) the term "Tenant" as used in this Lease
shall mean and include each of them jointly and severally, and (C) the act of or
notice from, or notice or refund to, or the signature of, any one or more of
them, with respect to the tenancy of this Lease, including, but not limited to,
any renewal, extension, expiration, termination or modification of this Lease,
shall be binding upon each and all of the persons or entities executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted or so given or received such notice or refund or so signed.
 
(ii) If Tenant is a partnership (or is comprised of two or more persons,
individually and as co-partners of a partnership) or if Tenant's interest in
this Lease shall be assigned to a partnership (or to two or more persons,
individually and as co-partners of a partnership) pursuant to Article 15 hereof
(any such partnership and such persons hereinafter referred to in this
Section 30(q)(ii) as "Partnership Tenant"), the following provisions of this
Lease shall apply to such Partnership Tenant:
 
(A) The liability of each of the parties comprising Partnership Tenant shall be
joint and several.
 
(B) Each of the parties comprising Partnership Tenant hereby consents in advance
to, and agrees to be bound by, any written instrument which may hereafter be
executed, changing, modifying or discharging this Lease, in whole or in part, or
surrendering all or any part of the Premises to the Landlord, and by notices,
demands, requests or other communication which may hereafter be given, by the
individual or individuals authorized to execute this Lease on behalf of
Partnership Tenant under Subparagraph (p) above.
 
(C) Any bills, statements, notices, demands, requests or other communications
given or rendered to Partnership Tenant or to any of the parties comprising
Partnership Tenant shall be deemed given or rendered to Partnership Tenant and
to all such parties and shall be binding upon Partnership Tenant and all such
parties.
 
28
 
 
 

--------------------------------------------------------------------------------

 
(D) If Partnership Tenant admits new partners, all of such new partners shall,
by their admission to Partnership Tenant, be deemed to have assumed performance
of all of the terms, covenants and conditions of this Lease on Tenant's part to
be observed and performed.
 
(E) Partnership Tenant shall give prompt notice to Landlord of the admission of
any such new partners, and, upon demand of Landlord, shall cause each such new
partner to execute and deliver to Landlord an agreement in form satisfactory to
Landlord, wherein each such new partner shall assume performance of all of the
terms, covenants and conditions of this Lease on Partnership Tenant's part to be
observed and performed (but neither Landlord's failure to request any such
agreement nor the failure of any such new partner to execute or deliver any such
agreement to Landlord shall terminate the provisions of clause (D) of this
Section 30(q)(ii) or relieve any such new partner of its obligations
thereunder).
 
(r) Substitute Premises.  Landlord shall have the right at any time during the
Term hereof, upon giving Tenant not less than sixty (60) days prior notice, to
provide and furnish Tenant with space elsewhere in the Project (provided that in
the event that the Project is a part of a Development, such space may be located
anywhere in such Development) of approximately the same size as the Premises and
remove and place Tenant in such space, with Landlord to pay all verified and
previously approved costs and expenses incurred as a result of such movement to
such new space.  If Landlord moves Tenant to such new space, this Lease and each
and all of its terms, covenants and conditions shall remain in full force and
effect and shall be deemed applicable to such new space and such new space shall
thereafter be deemed to be the "Premises" as though Landlord and Tenant had
entered into an express written amendment of this Lease with respect thereto.
 
(s) Survival of Obligations.  Any obligations of Tenant under this Lease shall
survive the expiration or earlier termination of this Lease.
 
(t) Confidentiality.  Tenant acknowledges that the content of this Lease and any
related documents are confidential information.  Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal and space planning consultants and any proposed Transferees.
 
(u) Governing Law.  This Lease shall be governed by and construed in accordance
with the laws of the State of California.  No conflicts of law rules of any
state or country (including, without limitation, California conflicts of law
rules) shall be applied to result in the application of any substantive or
procedural laws of any state or country other than California.  All
controversies, claims, actions or causes of action arising between the parties
hereto and/or their respective successors and assigns, shall be brought, heard
and adjudicated by the courts of the State of California, with venue in the
County of Santa Clara, California.  Each of the parties hereto hereby consents
to personal jurisdiction by the courts of the State of California in connection
with any such controversy, claim, action or cause of action, and each of the
parties hereto consents to service of process by any means authorized by
California law and consent to the enforcement of any judgment so obtained in the
courts of the State of California on the same terms and conditions as if such
controversy, claim, action or cause of action had been originally heard and
adjudicated to a final judgment in such courts.  Each of the parties hereto
further acknowledges that the laws and courts of California were freely and
voluntarily chosen to govern this Lease and to adjudicate any claims or disputes
hereunder.
 
(v) Office of Foreign Assets Control.  Tenant certifies to Landlord that
(i) Tenant is not entering into this Lease, nor acting, for or on behalf of any
person or entity named as a terrorist or other banned or blocked person or
entity pursuant to any law, order, rule or regulation of the United States
Treasury Department or the Office of Foreign Assets Control, and (ii) Tenant
shall not assign this Lease or sublease to any such person or entity or anyone
acting on behalf of any such person or entity.  Landlord shall have the right to
conduct all reasonable searches in order to ensure compliance with the
foregoing.  Tenant hereby agrees to indemnify, defend and hold Landlord and the
Landlord Parties harmless from any and all claims arising from or related to any
breach of the foregoing certification.
 
(w) Financial Statements.  Within ten (10) business days after Tenant's receipt
of Landlord's written request, Tenant shall provide Landlord with current
financial statements of Tenant and financial statements for the two (2) calendar
or fiscal years (if Tenant's fiscal year is other than a calendar year) prior to
the current financial statement year.  Any such statements shall be prepared in
accordance with generally accepted accounting principles and, if the normal
practice of Tenant, shall be audited by an independent certified public
accountant.
 
29
 
 
 

--------------------------------------------------------------------------------

 
(x) Exhibits.  The Exhibits attached hereto are incorporated herein by this
reference as if fully set forth herein.
 
(y) Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent (and not dependent)
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to set off of any of the rent or other amounts owing
hereunder against Landlord.
 
(z) Counterparts.  This Lease may be executed in counterparts, each of which
shall be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.
 
(aa) Non-Discrimination.  Tenant herein covenants by and for himself or herself,
his or her heirs, executors, administrators and assigns, and all persons
claiming under or through him or her, and this Lease is made and accepted upon
and subject to the following conditions:
 
"That there shall be no discrimination against or segregation of any person or
group of persons on account of race, color, creed, religion, sex, marital
status, national origin or ancestry, in the leasing, subleasing, transferring,
use, occupancy, tenure or enjoyment of the Premises, nor shall Tenant himself or
herself, or any person claiming under or through him or her, establish or permit
any such practice or practices of discrimination or segregation with reference
to the selection, location, number, use or occupancy of tenants, subtenants or
vendees in the Premises."
 
(bb) Communications and Computer Lines.  Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
"Lines") at the Project in or serving the Premises, provided that (i) Tenant
shall obtain Landlord's prior written consent, use an experienced and qualified
contractor approved in writing by Landlord, which consent shall not be
unreasonably denied or withheld, and comply with all of the other provisions of
Article 9 of this Lease, (ii) an acceptable number of spare Lines and space for
additional Lines shall be maintained for existing and future occupants of the
Project, as determined in Landlord's reasonable opinion, (iii) the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
excessive electromagnetic fields or radiation, and shall be surrounded by a
protective conduit reasonably acceptable to Landlord, (iv) any new or existing
Lines servicing the Premises shall comply with all applicable governmental laws
and regulations, (v) as a condition to permitting the installation of new Lines,
Landlord may require that Tenant remove existing Lines located in or serving the
Premises and repair any damage in connection with such removal, and (vi) Tenant
shall pay all costs in connection therewith.  Landlord reserves the right to
require that Tenant remove any Lines located in or serving the Premises which
are installed in violation of these provisions, or which are at any time in
violation of any laws or represent a dangerous or potentially dangerous
condition.
 
(cc) Construction of Project.  Tenant acknowledges that portions of the Project
may be under construction following Tenant's occupancy of the Premises, and
that, in connection with such construction, Landlord may erect scaffolding or
other necessary structures, limit access to portions of the Project, or perform
work which may result in levels of noise, dust or debris which are in excess of
that present in a fully constructed project.  Tenant hereby waives any and all
rent offsets or claims of constructive eviction which may arise in connection
with such construction.  Landlord shall have no responsibility or for any reason
be liable to Tenant for any direct or indirect injury to or interference with
Tenant's business arising from such construction, nor shall Tenant be entitled
to any compensation or damages from Landlord for loss of the use of all or any
part of the Premises or of Tenant's personal property or improvements resulting
from such construction or Landlord's actions in connection therewith, or for any
inconvenience or annoyance occasioned by such construction or Landlord's
actions.
 
30
 
 
 

--------------------------------------------------------------------------------

 
(dd) Office and Communications Services.
 
(i)           The Provider.  Landlord has advised Tenant that certain office and
communications services may be offered to tenants of the Building by a
concessionaire under contract to Landlord ("Provider").  Tenant shall be
permitted to contract with Provider for the provision of any or all of such
services on such terms and conditions as Tenant and Provider may agree.
 
(ii)           Other Terms.  Tenant acknowledges and agrees that:  (i) Landlord
has made no warranty or representation to Tenant with respect to the
availability of any such services, or the quality, reliability or suitability
thereof; (ii) the Provider is not acting as the agent or representative of
Landlord in the provision of such services, and Landlord shall have no liability
or responsibility for any failure or inadequacy of such services, or any
equipment or facilities used in the furnishing thereof, or any act or omission
of Provider, or its agents, employees, representatives, officers or contractors;
(iii) Landlord shall have no responsibility or liability for the installation,
alteration, repair, maintenance, furnishing, operation, adjustment or removal of
any such services, equipment or facilities; and (iv) any contract or other
agreement between Tenant and Provider shall be independent of this Lease, the
obligations of Tenant hereunder, and the rights of Landlord hereunder, and,
without limiting the foregoing, no default or failure of Provider with respect
to any such services, equipment or facilities, or under any contract or
agreement relating thereto, shall have any effect on this Lease or give to
Tenant any offset or defense to the full and timely performance of its
obligations hereunder, or entitle Tenant to any abatement of rent or additional
rent or any other payment required to be made by Tenant hereunder, or constitute
any accrual or constructive eviction of Tenant, or otherwise give rise to any
other claim of any nature against Landlord.
 
ARTICLE 31
 
OPTION TO EXTEND
 
(a) Option Right.  Landlord hereby grants the Tenant named in this Lease (the
"Original Tenant") one (1) option (the "Option") to extend the Term for the
entire Premises for a period of five (5) years (the "Option Term"), which Option
shall be exercisable only by written notice delivered by Tenant to Landlord as
set forth below.  The rights contained in this Article 31 shall be personal to
the Original Tenant and may only be exercised by the Original Tenant (and not
any assignee, sublessee or other transferee of the Original Tenant's interest in
this Lease) if the Original Tenant occupies the entire Premises as of the date
of Tenant's Acceptance (as defined in Section 31(c) below).
 
(b) Option Rent.  The Basic Rental payable by Tenant during the Option Term
("Option Rent") shall be equal to the "Market Rent" (defined below), but in no
event shall the Option Rent be less than Tenant is paying under the Lease on the
month immediately preceding the Option Term for Monthly Basic Rental, including
all escalations, Direct Costs, additional rent and other charges.  "Market Rent"
shall mean the applicable Monthly Basic Rental, including all escalations,
Direct Costs, additional rent and other charges at which tenants, as of the
commencement of the Option Term are entering into leases for non-sublease space
which is not encumbered by expansion rights and which is comparable in size,
location and quality to the Premises in renewal transactions for a term
comparable to the Option Term which comparable space is located in the Project
and office buildings comparable to the Project in market in which the Project is
located (as reasonably determined by Landlord), taking into consideration the
value of the existing improvements in the Premises to Tenant, as compared to the
value of the existing improvements in such comparable space, with such value to
be based upon the age, quality and layout of the improvements and the extent to
which the same could be utilized by Tenant with consideration given to the fact
that the improvements existing in the Premises are specifically suitable to
Tenant.
 
(c) Exercise of Option.  The Option shall be exercised by Tenant only in the
following manner:  (i) Tenant shall not be in default on the delivery date of
the Interest Notice and Tenant's Acceptance; (ii) Tenant shall deliver written
notice ("Interest Notice") to Landlord not more than twelve (12) months nor less
than nine (9) months prior to the expiration of the Term, stating that Tenant is
interested in exercising the Option, (iii) within fifteen (15) business days of
Landlord's receipt of Tenant's written notice, Landlord shall deliver notice
("Option Rent Notice") to Tenant setting forth the Option Rent; and (iv) if
Tenant desires to exercise such Option, Tenant shall provide Landlord written
notice within five (5) business days after receipt of the Option Rent Notice
("Tenant's Acceptance").  Tenant's failure to deliver the Interest Notice or
Tenant's Acceptance on or before the dates specified above shall be deemed to
constitute Tenant's election not to exercise the Option.  If Tenant timely and
properly exercises its Option, the Term shall be extended for the Option Term
upon all of the terms and conditions set forth in this Lease, except that the
rent for the Option Term shall be as indicated in the Option Rent Notice.
 
31
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 32  
 
SIGNAGE/DIRECTORY
 
Provided Tenant is not in default hereunder, Tenant, at Tenant's sole cost and
expense, shall have the right to one (1) line in the lobby directory during the
Term.  Provided Tenant is not in default hereunder, the Original Tenant shall
have the right, at Tenant's sole cost and expense, to continue to use and
maintain the existing monument sign located in front of the entrance to the
Premises and currently used by Tenant pursuant to the Existing Lease (defined
below) ("Tenant's Signage").  Tenant's Signage shall be subject to Landlord's
approval as to, without limitation, size, design, location, graphics, materials,
colors and similar specifications and shall be consistent with the exterior
design, materials and appearance of the Project and the Project's signage
program and shall be further subject to all matters of record and all applicable
governmental laws, rules, regulations, codes and Tenant's receipt of all permits
and other governmental approvals and any applicable covenants, conditions and
restrictions.  Tenant's Signage shall be personal to the Original Tenant and may
not be assigned to any assignee or sublessee, or any other person or
entity.  Landlord has the right, but not the obligation, to oversee the
installation of Tenant's Signage.  The cost to maintain and operate, if any,
Tenant's Signage shall be paid for by Tenant, and Tenant shall be separately
metered for such expense (the cost of separately metering any utility usage
shall also be paid for by Tenant).  Upon the expiration of the Term, or other
earlier termination of this Lease, Tenant shall, at Tenant's sole cost, cause
the removal of Tenant's Signage (provided that Landlord shall have the right, at
its election, to perform such removal on behalf of Tenant, at Tenant's
expense).  Such costs shall (i) be payable within three (3) business days
following written demand therefor from Landlord, and (ii) include, without
limitation, the cost to repair and restore the Project to its original
condition, normal wear and tear excepted.  On or prior to the Commencement Date,
Tenant shall be required, at Tenant's sole cost and expense, to remove any
signage installed by or on behalf of Tenant pursuant to the Existing Lease
(other than Tenant's Signage) and repair any damage resulting from such removal.
 
 
ARTICLE 33
 
ASBESTOS DISCLOSURES
 
Tenant acknowledges that Landlord has advised Tenant that the Project contains
or, because of its age, is likely to contain, asbestos-containing materials
("ACMs").  If Tenant undertakes any Alterations or repairs to the Premises (to
the extent permitted under Article 9), Tenant shall, in addition to complying
with the requirements of Article 9, undertake the Alterations or repairs in a
manner that avoids disturbing any ACMs present in the Project.  If ACMs are
likely to be disturbed in the course of such work, Tenant shall encapsulate or
remove the ACMs in accordance with an approved asbestos-removal plan and
otherwise in accordance
 
ARTICLE 34

 
EXISTING LEASE
 
(a)           Landlord and Tenant acknowledge and agree that Tenant currently
occupies the Premises (together with certain other space within the Project)
pursuant to the terms of that certain Lease Agreement dated as of March 29, 2004
between Landlord's predecessor-in-interest (Moffett Office Park Investors LLC)
and Tenant (as amended, the "Existing Lease").  Until the Commencement Date,
Tenant shall continue to perform all of its obligations under the Existing Lease
(including, without limitation, the timely payment of rent and all other charges
thereunder).  Effective as of the Commencement Date, the Existing Lease shall
terminate and neither Landlord nor Tenant shall have any rights, liabilities or
obligations thereunder, except those obligations of Tenant under the Existing
Lease or at law which survive the expiration or earlier termination of the
Existing Lease (collectively, the "Surviving Obligations").  Tenant hereby
acknowledges and agrees that, notwithstanding anything to the contrary set forth
in the Existing Lease, the Surviving Obligations shall include, without
limitation, Tenant's indemnification obligations, reconciliation payments due
and owing on account of operating expenses and/or other charges that became due
and owing under the Existing Lease, Tenant's obligation to vacate and surrender
the premises leased by Tenant pursuant to the Existing Lease (other than the
Premises) in accordance with the terms and conditions of the Existing Lease, and
Tenant's responsibility for any damages to the Premises during the term of the
Existing Lease.
 
32
 
 
 

--------------------------------------------------------------------------------

 
(b)           Releases.
 
(i)           By Tenant.  Effective as of the Commencement Date, Tenant waives
and releases Landlord from and against any and all claims, liabilities, damages,
actions and expenses arising out of, in connection with or related to the
Existing Lease or Tenant's lease of the premises under the Existing Lease
(including, without limitation, any claims liabilities, damages, actions and
expenses related in any manner to charges for operating expenses, common area
expenses, insurance, real estate taxes and/or similar items).  In this regard,
Tenant waives all rights it has, or may hereafter claim to have, that, through
ignorance, oversight or error, any claim, demand, obligation and/or cause of
action has been omitted from the terms of this paragraph and expressly waives
all rights it may have, or claim to have, under the provisions of California
Civil Code Section 1542, or equivalent law of any jurisdiction, which provides:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."
 
_________________
Tenant's Initials
 
(ii)           By Landlord.  Except for the Surviving Obligations, effective as
of the Commencement Date, Landlord waives and releases Tenant from and against
any and all claims, liabilities, damages, actions and expenses arising out of,
in connection with or related to the Existing Lease or Tenant's lease of the
premises under the Existing Lease.  In this regard, except with respect to the
Surviving Obligations, Landlord waives all rights it has, or may hereafter claim
to have, that, through ignorance, oversight or error, any claim, demand,
obligation and/or cause of action has been omitted from the terms of this
paragraph and expressly waives all rights it may have, or claim to have, under
the provisions of California Civil Code Section 1542, or equivalent law of any
jurisdiction, which provides:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."
 
_________________
Landlord's Initials
 


 
[SIGNATURES ON FOLLOWING PAGE]
 
33
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Lease, consisting of the
foregoing provisions and Articles, including all exhibits and other attachments
referenced therein, as of the date first above written.




"LANDLORD"
ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership
By:           ARDEN REALTY, INC.,
a Maryland corporation
Its:  Sole General Partner
By:/S/ Josquin de
Monet                                                                  
Name:                                                                  
Its:                                                                  
 
"TENANT"
ALLIANCE FIBER OPTIC PRODUCTS, INC.,
a Delaware corporation
 
By: /S/ Peter
Chang                                                                             
Name:                                                                             
Title:                                                                             
 
By:                                                                             
Name:                                                                             
Title:                                                                             
 
 

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT "A"
 


PREMISES
 


 
 
*
This Exhibit "A" is provided for informational purposes only and is intended to
be only an approximation of the layout of the Premises and shall not be deemed
to constitute any representation by Landlord as to the exact layout or
configuration of the Premises.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT "B"
 
RULES AND REGULATIONS
 
 
1. No sign, advertisement or notice shall be displayed, printed or affixed on or
to the Premises or to the outside or inside of the Project or so as to be
visible from outside the Premises or Project without Landlord's prior written
consent.  Landlord shall have the right to remove any non-approved sign,
advertisement or notice, without notice to and at the expense of Tenant, and
Landlord shall not be liable in damages for such removal.  All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
the expense of Tenant by Landlord or by a person selected by Landlord and in a
manner and style acceptable to Landlord.
 
2. Tenant shall not obtain for use on the Premises ice, waxing, cleaning,
interior glass polishing, rubbish removal, towel or other similar services, or
accept barbering or bootblackening, or coffee cart services, milk, soft drinks
or other like services on the Premises, except from persons authorized by
Landlord and at the hours and under regulations fixed by Landlord.  No vending
machines or machines of any description shall be installed, maintained or
operated upon the Premises without Landlord's prior written consent.
 
3. The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by Tenant or used for any purpose other than for ingress
and egress from Tenant's Premises.  Under no circumstances is trash to be stored
in the corridors.  Notice must be given to Landlord for any large
deliveries.  Furniture, freight and other large or heavy articles, and all other
deliveries may be brought into the Project only at times and in the manner
designated by Landlord, and always at Tenant's sole responsibility and
risk.  Landlord may impose reasonable charges for use of freight elevators after
or before normal business hours.  All damage done to the Project by moving or
maintaining such furniture, freight or articles shall be repaired by Landlord at
Tenant's expense.  Tenant shall not take or permit to be taken in or out of
entrances or passenger elevators of the Project, any item normally taken, or
which Landlord otherwise reasonably requires to be taken, in or out through
service doors or on freight elevators.  Tenant shall move all supplies,
furniture and equipment as soon as received directly to the Premises, and shall
move all waste that is at any time being taken from the Premises directly to the
areas designated for disposal.
 
4. Toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein.
 
5. Tenant shall not overload the floor of the Premises or mark, drive nails,
screw or drill into the partitions, ceilings or floor or in any way deface the
Premises.  Tenant shall not place typed, handwritten or computer generated signs
in the corridors or any other common areas.  Should there be a need for signage
additional to the Project standard tenant placard, a written request shall be
made to Landlord to obtain approval prior to any installation.  All costs for
said signage shall be Tenant's responsibility.
 
6. In no event shall Tenant place a load upon any floor of the Premises or
portion of any such flooring exceeding the floor load per square foot of area
for which such floor is designed to carry and which is allowed by law, or any
machinery or equipment which shall cause excessive vibration to the Premises or
noticeable vibration to any other part of the Project.  Prior to bringing any
heavy safes, vaults, large computers or similarly heavy equipment into the
Project, Tenant shall inform Landlord in writing of the dimensions and weights
thereof and shall obtain Landlord's consent thereto.  Such consent shall not
constitute a representation or warranty by Landlord that the safe, vault or
other equipment complies, with regard to distribution of weight and/or
vibration, with the provisions of this Rule 6 nor relieve Tenant from
responsibility for the consequences of such noncompliance, and any such safe,
vault or other equipment which Landlord determines to constitute a danger of
damage to the Project or a nuisance to other tenants, either alone or in
combination with other heavy and/or vibrating objects and equipment, shall be
promptly removed by Tenant, at Tenant's cost, upon Landlord's written notice of
such determination and demand for removal thereof.
 
 
 

--------------------------------------------------------------------------------

 
7. Tenant shall not use or keep in the Premises or Project any kerosene,
gasoline or inflammable, explosive or combustible fluid or material, or use any
method of heating or air-conditioning other than that supplied by Landlord.
 
8. Tenant shall not lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises in any manner
except as approved by Landlord.
 
9. Tenant shall not install or use any blinds, shades, awnings or screens in
connection with any window or door of the Premises and shall not use any drape
or window covering facing any exterior glass surface other than the standard
drapes, blinds or other window covering established by Landlord.
 
10. Tenant shall cooperate with Landlord in obtaining maximum effectiveness of
the cooling system by closing window coverings when the sun's rays fall directly
on windows of the Premises.  Tenant shall not obstruct, alter, or in any way
impair the efficient operation of Landlord's heating, ventilating and
air-conditioning system.  Tenant shall not tamper with or change the setting of
any thermostats or control valves.
 
11. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises.  Tenant shall not, without Landlord's prior written consent, occupy or
permit any portion of the Premises to be occupied or used for the manufacture or
sale of liquor or tobacco in any form, or a barber or manicure shop, or as an
employment bureau.  The Premises shall not be used for lodging or sleeping or
for any improper, objectionable or immoral purpose.  No auction shall be
conducted on the Premises.
 
12. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises, or disturb or interfere with occupants of Project or neighboring
buildings or premises or those having business with it by the use of any musical
instrument, radio, phonographs or unusual noise, or in any other way.
 
13. No bicycles, vehicles or animals of any kind shall be brought into or kept
in or about the Premises, and no cooking shall be done or permitted by any
tenant in the Premises, except that the preparation of coffee, tea, hot
chocolate and similar items for tenants, their employees and visitors shall be
permitted.  No tenant shall cause or permit any unusual or objectionable odors
to be produced in or permeate from or throughout the Premises.  The foregoing
notwithstanding, Tenant shall have the right to use a microwave and to heat
microwavable items typically heated in an office.  No hot plates, toasters,
toaster ovens or similar open element cooking apparatus shall be permitted in
the Premises.
 
14. The sashes, sash doors, skylights, windows and doors that reflect or admit
light and air into the halls, passageways or other public places in the Project
shall not be covered or obstructed by any tenant, nor shall any bottles, parcels
or other articles be placed on the window sills.
 
15. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanisms thereof unless Landlord is first notified thereof, gives
written approval, and is furnished a key therefor.  Each tenant must, upon the
termination of his tenancy, give to Landlord all keys and key cards of stores,
offices, or toilets or toilet rooms, either furnished to, or otherwise procured
by, such tenant, and in the event of the loss of any keys so furnished, such
tenant shall pay Landlord the cost of replacing the same or of changing the lock
or locks opened by such lost key if Landlord shall deem it necessary to make
such change.  If more than two keys for one lock are desired, Landlord will
provide them upon payment therefor by Tenant.  Tenant shall not key or re-key
any locks.  All locks shall be keyed by Landlord's locksmith only.
 
16. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord's opinion, tends to impair the reputation of the Project or
its desirability as an office building and upon written notice from Landlord any
tenant shall refrain from and discontinue such advertising.
 
 
 

--------------------------------------------------------------------------------

 
17. Landlord reserves the right to control access to the Project by all persons
after reasonable hours of generally recognized business days and at all hours on
Sundays and legal holidays and may at all times control access to the equipment
areas of the Project outside the Premises.  Each tenant shall be responsible for
all persons for whom it requests after hours access and shall be liable to
Landlord for all acts of such persons.  Landlord shall have the right from time
to time to establish reasonable rules and charges pertaining to freight elevator
usage, including the allocation and reservation of such usage for tenants'
initial move-in to their premises, and final departure therefrom.  Landlord may
also establish from time to time reasonable rules and charges for accessing the
equipment areas of the Project, including the risers, rooftops and telephone
closets.
 
18. Any person employed by any tenant to do janitorial work shall, while in the
Project and outside of the Premises, be subject to and under the control and
direction of the Office of the Project or its designated representative such as
security personnel (but not as an agent or servant of Landlord, and the Tenant
shall be responsible for all acts of such persons).
 
19. All doors opening on to public corridors shall be kept closed, except when
being used for ingress and egress.  Tenant shall cooperate and comply with any
reasonable safety or security programs, including fire drills and air raid
drills, and the appointment of "fire wardens" developed by Landlord for the
Project, or required by law.  Before leaving the Premises unattended, Tenant
shall close and securely lock all doors or other means of entry to the Premises
and shut off all lights and water faucets in the Premises.
 
20. The requirements of tenants will be attended to only upon application to the
Office of the Project.
 
21. Canvassing, soliciting and peddling in the Project are prohibited and each
tenant shall cooperate to prevent the same.
 
22. All office equipment of any electrical or mechanical nature shall be placed
by tenants in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.
 
23. No air-conditioning unit or other similar apparatus shall be installed or
used by any tenant without the prior written consent of Landlord.  Tenant shall
pay the cost of all electricity used for air-conditioning in the Premises if
such electrical consumption exceeds normal office requirements, regardless of
whether additional apparatus is installed pursuant to the preceding sentence.
 
24. There shall not be used in any space, or in the public halls of the Project,
either by any tenant or others, any hand trucks except those equipped with
rubber tires and side guards.
 
25. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Project must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord.  Tenant shall not permit the consumption in
the Premises of more than 2½ watts per net usable square foot in the Premises in
respect of office lighting nor shall Tenant permit the consumption in the
Premises of more than 1½ watts per net usable square foot of space in the
Premises in respect of the power outlets therein, at any one time.  In the event
that such limits are exceeded, Landlord shall have the right to require Tenant
to remove lighting fixtures and equipment and/or to charge Tenant for the cost
of the additional electricity consumed.
 
 
 

--------------------------------------------------------------------------------

 
26. Parking.
 
(a)           Project parking facility hours shall be determined by Landlord
from time to time.
 
(b)           Automobiles must be parked entirely within the stall lines on the
floor.
 
(c)           All directional signs and arrows must be observed.
 
(d)           The speed limit shall be 5 miles per hour.
 
(e)           Parking is prohibited in areas not striped for parking.
 
(f)           Parking cards or any other device or form of identification
supplied by Landlord (or its operator) shall remain the property of Landlord (or
its operator).  Such parking identification device must be displayed as
requested and may not be mutilated in any manner.  The serial number of the
parking identification device may not be obliterated.  Devices are not
transferable or assignable and any device in the possession of an unauthorized
holder will be void.  There will be a replacement charge to the Tenant or person
designated by Tenant of $25.00 for loss of any parking card.  There shall be a
security deposit of $25.00 due at issuance for each card key issued to Tenant.
 
(g)           The monthly rate for parking is payable one (1) month in advance
and must be paid by the third business day of each month.  Failure to do so will
automatically cancel parking privileges and a charge at the prevailing daily
rate will be due.  No deductions or allowances from the monthly rate will be
made for days parker does not use the parking facilities.
 
(h)           Tenant may validate visitor parking by such method or methods as
the Landlord may approve, at the validation rate from time to time generally
applicable to visitor parking.
 
(i)           Landlord (and its operator) may refuse to permit any person who
violates the within rules to park in the Project parking facility, and any
violation of the rules shall subject the automobile to removal from the Project
parking facility at the parker's expense.  In either of said events, Landlord
(or its operator) shall refund a prorata portion of the current monthly parking
rate and the sticker or any other form of identification supplied by Landlord
(or its operator) will be returned to Landlord (or its operator).
 
(j)           Project parking facility managers or attendants are not authorized
to make or allow any exceptions to these Rules and Regulations.
 
(k)           All responsibility for any loss or damage to automobiles or any
personal property therein is assumed by the parker.
 
(l)           Loss or theft of parking identification devices from automobiles
must be reported to the Project parking facility manager immediately, and a lost
or stolen report must be filed by the parker at that time.
 
(m)           The parking facilities are for the sole purpose of parking one
automobile per space.  Washing, waxing, cleaning or servicing of any vehicles by
the parker or his agents is prohibited.
 
(n)           Landlord (and its operator) reserves the right to refuse the
issuance of monthly stickers or other parking identification devices to any
Tenant and/or its employees who refuse to comply with the above Rules and
Regulations and all City, State or Federal ordinances, laws or agreements.
 
(o)           Tenant agrees to acquaint all employees with these Rules and
Regulations.
 
(p)           No vehicle shall be stored in the Project parking facility for a
period of more than one (1) week.
 
27. The Project is a non-smoking Project.  Smoking or carrying lighted cigars or
cigarettes in the Premises or the Project, including the elevators in the
Project, is prohibited.
 
28. Tenant shall not, without Landlord's prior written consent (which consent
may be granted or withheld in Landlord's absolute discretion), allow any
employee or agent to carry any type of gun or other firearm in or about any of
the Premises or Project.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT "C"
 


NOTICE OF TERM DATES
AND TENANT'S PROPORTIONATE SHARE
 
TO:                                                                           DATE:                                                      
 
 
 
RE:
Lease dated ________________, 20__, between
("Landlord"), and
("Tenant"), concerning Suite ________, located at
__________________________________________.

 
Ladies and Gentlemen:
 
In accordance with the Lease, Landlord wishes to advise and/or confirm the
following:
 
1. That the Premises have been accepted herewith by the Tenant as being
substantially complete in accordance with the Lease and that there is no
deficiency in construction.
 
2. That the Tenant has taken possession of the Premises and acknowledges that
under the provisions of the Lease the Term of said Lease shall commence as of
____________ for a term of ________________________ ending on
________________________.
 
3. That in accordance with the Lease, Basic Rental commenced to accrue on
________________________.
 
4. If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a prorata adjustment.  Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in said Lease.
 
5. Rent is due and payable in advance on the first day of each and every month
during the Term of said Lease.  Your rent checks should be made payable to
________________________ at ________________________________________________.
 
6. The exact number of rentable square feet within the Premises is __________
square feet.
 
7. Tenant's Proportionate Share, as adjusted based upon the exact number of
rentable square feet within the Premises is _______%.
 
AGREED AND ACCEPTED:
 
TENANT:
 
                                                                ,
 
a                                                                
 
By:                                                                
 
Its:                                                                


 
EXHIBIT ONLY
***DO NOT SIGN ¡§C INITIAL ONLY***


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT "D"
 
 
TENANT WORK LETTER
 
 
ALLIANCE FIBER OPTIC PRODUCTS, INC.
 


This Tenant Work Letter shall set forth the terms and conditions relating to the
renovation of the tenant improvements in the Premises.  This Tenant Work Letter
is essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise.
 
SECTION 1
 
 


 
 
CONSTRUCTION DRAWINGS FOR THE PREMISES
 
Landlord shall construct the improvements in the Premises (the "Improvements")
pursuant to that certain Floor Plan and Demo Plan prepared by Architectural
Technologies dated April 23, 2010 (collectively, the "Plans"), a copy of which
is attached hereto as Schedule 1.  Unless specifically noted to the contrary on
the Plans, the Improvements shall be constructed using Project-standard
quantities, specifications and materials as determined by Landlord.  If
determined by Landlord to be necessary based upon the Plans, Landlord shall
cause the Architect to prepare detailed plans and specifications for the
Improvements ("Working Drawings").  Landlord shall then forward the Working
Drawings to Tenant for Tenant's approval.  Tenant shall approve or reasonably
disapprove any draft of the Working Drawings within three (3) business days
after Tenant's receipt thereof; provided, however, that (i) Tenant shall not be
entitled to disapprove any portion, component or aspect of the Working Drawings
which are consistent with the Plans unless Tenant agrees to pay for the
additional cost resulting from such change in the Plans as part of the
Over-Allowance Amount pursuant to Section 2 below, and (ii) any disapproval of
the Working Drawings by Tenant shall be accompanied by a detailed written
explanation of the reasons for Tenant's disapproval.  Failure of Tenant to
reasonably disapprove any draft of the Working Drawings within said three (3)
business day period shall be deemed to constitute Tenant's approval
thereof.  The Working Drawings, as approved by Landlord and Tenant, may be
referred to herein as the "Approved Working Drawings."  Tenant shall make no
changes or modifications to the Plans or the Approved Working Drawings without
the prior written consent of Landlord, which consent may be withheld in
Landlord's sole discretion if such change or modification would directly or
indirectly delay the "Substantial Completion," as that term is defined in
Section 5.1 of this Tenant Work Letter, of the Improvements in the Premises or
increase the cost of designing or constructing the Improvements.
 
SECTION 2
 
 
OVER-ALLOWANCE AMOUNT
 
In the event any revisions, changes, or substitutions are made with Tenant's
consent to the Plans or the Approved Working Drawings or the Improvements, any
additional costs which arise in connection with such revisions, changes or
substitutions shall be considered to be an "Over-Allowance Amount."  The
Over-Allowance Amount shall be paid by Tenant to Landlord, as Additional Rent,
within ten (10) business days after Tenant's receipt of invoice therefor.  The
Over-Allowance Amount shall be disbursed by Landlord prior to the disbursement
of any portion of Landlord's contribution to the construction of the
Improvements.
 
SECTION 3
 
 


 
 
RETENTION OF CONTRACTOR;
 
 
WARRANTIES AND GUARANTIES
 
Landlord hereby assigns to Tenant, on a non-exclusive basis, to the extent
assignable, all warranties and guaranties by the contractor who constructs the
Improvements (the "Contractor") relating to the Improvements, and Tenant hereby
waives all claims against Landlord relating to, or arising out of the
construction of, the Improvements.  The Contractor shall be designated and
retained by Landlord to construct the Improvements.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 4
 


 
TENANT'S COVENANTS
 
Tenant shall, at no cost to Tenant, cooperate with Landlord and the space
planner or architect retained by Landlord ("Architect") to cause a Notice of
Completion to be recorded in the office of the Recorder of the County of Santa
Clara, California in accordance with Section 3093 of the Civil Code of the State
of California or any successor statute upon completion of construction of the
Improvements.
 
SECTION 5
 


 
COMPLETION OF THE IMPROVEMENTS
 
5.1           Substantial Completion.  For purposes of this Lease, "Substantial
Completion" of the Improvements in the Premises shall occur upon the completion
of construction of the Improvements in the Premises pursuant to the Approved
Working Drawings, with the exception of any punch list items and any tenant
fixtures, work-stations, built-in furniture, or equipment to be installed by
Tenant.
 
5.2           Cooperation.  Tenant shall not (and Tenant shall ensure that its
agents, employees and contractors do not) unreasonably interfere with the
performance of the Improvements and shall cooperate with Landlord in connection
with the performance of the Improvements, including, without limitation, by
moving any equipment and other property which Landlord or its contractor may
request be moved.  Landlord shall be permitted to perform the Improvements
during Tenant's occupancy of the Premises, during normal business hours (or any
other hours), without any obligation to pay overtime or other premiums.  Tenant
hereby agrees that the performance of the Improvements shall in no way
constitute a constructive eviction of Tenant, entitle Tenant to any abatement of
rent payable pursuant to the Lease.  Landlord shall have no responsibility for,
or for any reason be liable to, Tenant for any direct or indirect injury to or
interference with Tenant's business arising from the performance of the
Improvements, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant's personal property or improvements resulting from the performance of the
Improvements or Landlord's or Landlord's contractor's or agent's actions in
connection with the performance of the Improvements, or for any inconvenience or
annoyance occasioned by the performance of the Improvements or Landlord's or
Landlord's contractor's or agent's actions in connection with the performance of
the Improvements.  Tenant shall be responsible for any increase in the cost of
performing the Landlord Work resulting from any act or omission of Tenant or any
agent, employee, contractor, licensee or invitee of Tenant.
 
SECTION 6
 


 
MISCELLANEOUS
 
6.1           Tenant's Representative.  Tenant has designated Simon Chow as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.
 
6.2           Landlord's Representative.  Prior to commencement of construction
of the Improvements, Landlord shall designate a representative with respect to
the matters set forth in this Tenant Work Letter, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Tenant Work Letter.
 
6.3           Time of the Essence.  Time is of the essence with respect to
Tenant's obligations under this Work Letter.  Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar days.

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 1
 
PLANS
 


 
[SEE ATTACHED]

 
 

--------------------------------------------------------------------------------

 



EXHIBIT "E"
 
CERTIFIED COPY OF
 
BOARD OF DIRECTORS RESOLUTIONS
 
OF
 
ALLIANCE FIBER OPTIC PRODUCTS, INC.
 
 


The undersigned, being the duly elected Corporate Secretary of Alliance Fiber
Optic Products, Inc ("Corporation"), hereby certifies that the following is a
true, full and correct copy of the resolutions adopted by the Corporation by
unanimous written consent in lieu of a special meeting of its Board of
Directors, and that said resolutions have not been amended or revoked as of the
date hereof.
 
RESOLVED, that the Corporation is hereby authorized to execute, deliver and
fully perform that certain document entitled Standard Office Lease ("Lease") by
the Corporation in favor of Arden Realty Limited Partnership, in connection with
the lease of space at 275 Gibraltar Drive, Sunnyvale, CA 94089.
 
RESOLVED FURTHER that the Corporation is hereby authorized and directed to make,
execute and deliver any and all consents, certificates, documents, instruments,
amendments, confirmations, guarantees, papers or writings as may be required in
connection with or in furtherance of the Lease (collectively with the Lease, the
"Documents") or any transactions described therein, and to do any and all other
acts necessary or desirable to effectuate the foregoing resolution.
 
RESOLVED FURTHER that the following officers acting together:  Peter Chang as
Chairman, President and CEO is authorized to execute and deliver the Documents
on behalf of the Corporation, together with any other documents and/or
instruments evidencing or ancillary to the Documents, and in such forms and on
such terms as such officer(s) shall approve, the execution thereof to be
conclusive evidence of such approval and to execute and deliver on behalf of the
Corporation all other documents necessary to effectuate said transaction in
conformance with these resolutions.
 




Dated: June 2, 2010     ___________


/S/ Peter Change
 Peter Chang, Corporate Secretary of Alliance Fiber Optic Products Inc.

 
 

--------------------------------------------------------------------------------

 
